             Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 1 of 89




 1    EDWARD R. REINES (Bar No. 135960)
      edward.reines@weil.com
 2    DEREK C. WALTER (Bar No. 246322)
      derek.walter@weil.com
 3    CHRISTOPHER S. LAVIN (Bar No. 301702)
      christopher.lavin@weil.com
 4    WEIL, GOTSHAL & MANGES LLP
      201 Redwood Shores Parkway
 5    Redwood Shores, CA 94065
      Telephone: (650) 802-3000
 6    Facsimile: (650) 802-3100
 7
     Attorneys for Plaintiffs
 8   ILLUMINA, INC. AND ILLUMINA CAMBRIDGE LTD.
 9

10                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12   ILLUMINA, INC.                              Case No. 20-cv-1465
     ILLUMINA CAMBRIDGE LTD.,
13                                               COMPLAINT FOR PATENT
                    Plaintiffs,                  INFRINGEMENT
14
             v.                                  JURY TRIAL DEMANDED
15
     BGI GENOMICS CO., LTD.,
16   BGI AMERICAS CORP.,
     MGI TECH CO., LTD.,
17   MGI AMERICAS, INC., and
     COMPLETE GENOMICS INC.,
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO. 20CV1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 2 of 89




 1   Plaintiffs Illumina, Inc. and Illumina Cambridge Ltd. (collectively “Illumina” or “Plaintiffs”) for

 2   their Complaint against defendants BGI Genomics Co., Ltd. (“BGI Ltd.”), BGI Americas Corp.

 3   (“BGI Americas”), MGI Tech Co., Ltd. (“MGI Ltd.”), MGI Americas, Inc. (“MGI Americas”), and

 4   Complete Genomics Inc. (“CGI”) (collectively “BGI” or “Defendants”), allege as follows:

 5                                           INTRODUCTION
 6          1.      This case is about the latest attempt at brazen infringement of Illumina’s patented

 7   DNA sequencing technology by BGI, which is headquartered in Shenzhen, China. Illumina is

 8   internationally recognized as the leading supplier of patented DNA sequencing equipment. Its

 9   sequencers have been widely recognized for their high quality and performance. Indeed, Illumina’s

10   sequencers have been the engine for the biotech revolution, including major advances in healthcare

11   for expectant mothers and cancer patients, among others. BGI has imitated Illumina’s sequencers.

12   It markets copies of those sequencing systems without authorization from Illumina and in violation

13   of its patent rights. BGI started its commercialization effort in China and other places outside the

14   reach of United States patent law. It is now importing its infringing sequencers into the United

15   States, using them in its San Jose, California facility, has announced a commercial launch, and is

16   threatening to sell them throughout the United States.

17          2.      Specifically, Illumina brings this action to halt BGI’s infringement of U.S. Patent

18   Nos. 7,771,973 (the “’973 Patent”), 7,541,444 (the “’444 Patent”), and 10,480,025 (the “’025

19   Patent”). Exs. 1 (’973 Patent), 2 (’444 Patent) & 3 (’025 Patent).

20          3.      Defendants have imported their infringing DNA sequencing systems into the United

21   States, and have installed and operated them at their San Jose, California facility. They have

22   provided notice to Illumina and announced publicly that they intend to make infringing sequencing

23   instruments and CoolMPS™ reagents commercially available in direct competition with Illumina

24   in the United States.

25          4.      This District has familiarity with related patents as well as this dispute. Illumina has

26   previously filed suit against BGI asserting related patents in this District, and that case remains

27   pending. Illumina, Inc. v. BGI Genomics Co., 19-cv-03770-WHO (N.D. Cal.) (Judge William H.

28


     COMPLAINT FOR PATENT INFRINGEMENT                2                                     Case No. 20cv1465
            Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 3 of 89




 1   Orrick). Previously, this Court had enforced the related U.S. Patent No. 7,566,537 (the “’537

 2   Patent”), issuing an injunction against earlier infringers in the face of a host of failed patent validity

 3   challenges. Illumina, Inc. v. Qiagen, NV, 207 F. Supp.3d 1081 (N.D. Cal. 2016) (Judge William

 4   Alsup).

 5             5.    CGI has previously filed IPRs on the related ’537 Patent, and CGI listed BGI Ltd.

 6   and BGI Americas as real parties in interest, evidencing their involvement with the infringing

 7   activities that are the subject of this suit. IPR2017-02172, Paper 1 (PTAB Oct. 5, 2017) and

 8   IPR2017-02174, Paper 1 (PTAB Oct. 5, 2017). But CGI failed to identify MGI Ltd. and MGI

 9   Americas as real parties in interest despite their involvement with the infringing products.

10             6.    In addition to the familiarity this District has with related patents and the dispute,

11   Illumina brings this action in the Northern District of California because Defendants are heavily

12   present in this District and are infringing the ’973, ’444, and ’025 Patents at their San Jose,

13   California facility in this District.

14             7.    As a result of BGI’s infringement, and given the threat of its growing infringement,

15   Illumina faces a substantial risk of irreparable harm if such infringement is not halted.

16                                                  PARTIES
17             8.    Plaintiff Illumina, Inc. is a Delaware corporation with its principal place of business
18   at 5200 Illumina Way, San Diego, California 92122.
19             9.    Plaintiff Illumina Cambridge Ltd. is a foreign corporation with its principal place of
20   business at Chesterford Research Park, Little Chesterford, Saffron Walden, Essex CB10 1XL,
21   United Kingdom.
22             10.   Plaintiff Illumina Cambridge Ltd., a wholly-owned subsidiary of Illumina, Inc., is
23   the owner by assignment of all right, title and interest in and to the ’973, ’444 and ’025 Patents.
24   Illumina Inc. is the exclusive licensee of the ’973, ’444 and ’025 Patents with the right to sue to
25   enforce their exclusive rights.
26             11.   Defendant BGI Ltd. is a Chinese corporation that has its headquarters at Building
27   No.7, BGI Park, No.21 Hongan 3rd Street, Yantian District, Shenzhen 518083, China. BGI Ltd.
28


     COMPLAINT FOR PATENT INFRINGEMENT                  3                                      Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 4 of 89




 1   controls BGI Americas, MGI Ltd., MGI Americas, and CGI as though they were not separate legal

 2   entities and represents publicly that it has facilities in San Francisco, San Jose, Los Angeles, and

 3   San Diego. Among other things, it directs, funds, and manages the infringing activity set forth in

 4   this Complaint.

 5           12.    Defendant BGI Americas has a principal place of business at 2904 Orchard Pkwy,

 6   San Jose, California 95134. BGI Americas is, among other things, a sales and marketing arm of

 7   BGI that is involved directly and indirectly with the infringing activity set forth in this Complaint.

 8           13.    Defendant MGI Ltd. is a Chinese corporation that has its headquarters at Building

 9   No.11, Beishan Industrial Zone, Yantian District, Shenzhen 518083, China. MGI Ltd. is, among

10   other things, responsible for developing and distributing the infringing sequencing technology. It

11   represents publicly that it has facilities in San Jose, California. With BGI Ltd., it directs, funds and

12   manages the infringing activity set forth in this Complaint.

13           14.    Defendant MGI Americas has a principal place of business at 2904 Orchard Pkwy,

14   San Jose, California 95134. MGI Americas is, among other things, a sales and marketing arm of

15   BGI that is involved directly and indirectly with the infringing activity set forth in this Complaint.

16           15.    Defendant CGI has a principal place of business at 2904 Orchard Pkwy, San Jose,

17   California 95134. CGI is, among other things, a research and development entity supporting the

18   accused activity and is involved directly and indirectly with the infringing activity set forth in this

19   Complaint.

20           16.    Each and all of the Defendants had and have actual or constructive knowledge of the

21   events, transactions, and occurrences alleged herein, and either knew or should have known of the

22   conduct of their co-defendants and cooperated in, benefited from and/or ratified such conduct.

23
                                       JURISDICTION AND VENUE
24
             17.    This action arises under the Patent Laws of the United States of America, 35 U.S.C.
25
     § 1 et seq. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) because
26
     this is a civil action arising under the Patent Act.
27

28


     COMPLAINT FOR PATENT INFRINGEMENT                  4                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 5 of 89




 1          18.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b). Among

 2   other things, each of the Defendants maintains and/or is responsible for the use of regular and

 3   established physical places of business in this District. The facts establishing this are included

 4   throughout this Complaint. As examples, BGI Americas, MGI Americas and CGI all have principal

 5   places of business at the same address: 2904 Orchard Pkwy, San Jose, California 95134.

 6          19.     For the foreign Defendants, venue is proper under 28 U.S.C. § 1391(b) and (c), and

 7   1400(b), because as foreign defendants they may be sued in any judicial district, including in this

 8   District. This District is a convenient forum for resolution of the parties’ disputes set forth herein

 9   and Judges Alsup and Orrick of this District have experience with related patents. This foreign

10   defendant venue allegation applies to at least BGI Ltd. and MGI Ltd., whom both represent

11   themselves as foreign corporations.

12          20.     This Court has personal jurisdiction over each of the Defendants via general and/or

13   specific jurisdiction. The Defendants have systematic and continuous contacts in California such

14   that they are essentially at home in California, as set forth throughout this Complaint. They have

15   minimum contacts in California sufficient to warrant the exercise of jurisdiction given their contacts

16   in relation to the infringing activity and otherwise, as set forth throughout this Complaint. Insofar

17   as the Defendants, including BGI Ltd. and MGI Ltd., deny that they are subject to personal

18   jurisdiction in any individual jurisdiction, the aggregation of their contacts throughout the United

19   States supports the exercise of personal jurisdiction over them.

20          21.     Furthermore, the same listed Defendants in this suit are also currently Defendants in

21   a previously suit filed by Illumina asserting other related patents. Illumina, Inc. v. BGI Genomics

22   Co., 19-cv-03770 (N.D. Cal.) (Judge William H. Orrick). At least BGI Americas, MGI Ltd., MGI

23   Americas, and CGI have not challenged this Court’s jurisdiction or venue in that suit.

24          22.     BGI Ltd. manages the infringing activity in California by controlling the Defendants

25   and, directly and indirectly, funding, developing, marketing, promoting and operating the infringing

26   sequencing systems:

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                5                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 6 of 89




 1          a.     BGI Ltd.’s website represents that it has multiple locations in California, including

 2                 San Francisco, San Jose, Los Angeles, and San Diego. Ex. 50 (available at:

 3                 http://en.genomics.cn/en-global.html (last accessed: February 25, 2020) (red box

 4                 showing U.S. locations in San Francisco, San Jose, Los Angeles, and San Diego

 5                 added)). It touts that it has both “representative offices” and “laboratories” in

 6                 California.

 7

 8

 9

10

11

12

13

14

15

16

17
            b.     BGI Ltd. promotes the infringing DNBSEQ products by directing its marketing
18
                   efforts to California, including its press releases and other communications.
19
            c.     BGI Ltd.’s executives travel to California to manage and promote the infringing
20
                   products. This includes BGI Ltd.’s presence at industry and trade shows, including
21
                   SynBioBeta SF 2017 in San Francisco, California (Oct. 3-5, 2017); J.P. Morgan
22
                   Healthcare Conference in San Francisco, California (Jan. 8-11, 2018); Plant &
23
                   Animal Genome Conference (“PAG”) XXVI in San Diego, California (Jan. 13-17,
24
                   2018); American Society of Human Genetics 2018 in San Diego, California (Oct.
25
                   16-20, 2018); and PAG XXVII in San Diego, California (Jan. 12-16, 2019). Exs. 51,
26
                   7-11. For example, BGI Ltd.’s CEO, Ye Yin, traveled to the Northern District of
27
                   California to promote the accused products at the J.P. Morgan Conference in January
28


     COMPLAINT FOR PATENT INFRINGEMENT              6                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 7 of 89




 1                  2018. Ex. 7. Indeed, BGI Ltd.’s executives often travel to this District in connection

 2                  with the infringing activity.

 3          d.      In March 2019, BGI Ltd. entered into a $50 million partnership with Natera, Inc.

 4                  (“Natera”), a company headquartered in San Carlos, CA, which permits Natera to

 5                  use the infringing DNA sequencing products for commercial purposes. Ex. 11.

 6          23.     Further, the following is an exemplary list of various employees associated with

 7   “BGI Group”—an amorphous label used by BGI—that are involved with development and/or

 8   marketing of the infringing technology:

 9          a.      Group VP and CEO of BGI Americas Region at BGI Group, Yongwei Zhang, resides

10                  in Sunnyvale, CA. Ex. 12.

11          b.      Director of Product Management, Ke Zhan, identifies BGI Ltd. as being located in

12                  San Jose, California and that he works for this entity. Ex. 13.

13          c.      BGI Group–Business Development Associate, Yuhan Zhang, resides in the San

14                  Francisco Bay Area and worked in San Jose, California. Ex. 14. In this role, Ms.

15                  Zhang “[i]dentified new business opportunities, reached out to potential partners and

16                  managed existed relationship through email campaign, framed contracts and MoU.”

17                  Further, she describes her responsibilities as having, “[o]rganized and supported

18                  marketing events in North and South America to promote the brand and publicity.”

19                  Id.

20          24.     At a minimum this Court has jurisdiction over BGI Ltd. because Plaintiffs’ claims

21   arise under federal law, BGI Ltd. is not subject to general jurisdiction in any state’s courts of general

22   jurisdiction, and this exercise of jurisdiction comports with due process. With regard to due process,

23   BGI Ltd. has continuous and systematic contacts with California that gives rise to infringement,

24   including targeting the California market for its products as a whole, through at least advertising,

25   threatening to sell, providing service and support, and/or disseminating literature on Defendants’

26   sequencing products on its website. Also, its contacts with this forum in connection with the

27   infringing activity are sufficient to support the exercise of specific jurisdiction.

28


     COMPLAINT FOR PATENT INFRINGEMENT                 7                                      Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 8 of 89




 1          25.       Defendant BGI Americas is present in California and commits acts of infringement

 2   in California:

 3          a.        BGI Americas is present in this District with its “West Coast Innovation Center” in

 4                    San Jose, California where it conducts research. Ex. 15. It announced the expansion

 5                    of that facility at the ASMS Conference in San Jose, California in May 2019. Ex. 16.

 6                    This is evidence that BGI Americas is physically located in this District.

 7          b.        BGI Americas is involved in the research and development of BGI’s NGS

 8                    technologies at its San Jose, California facility. Id.

 9          c.        Several senior-level BGI Americas employees involved with product development,

10                    sales and marketing of the infringing technology state they live in this District. For

11                    example, BGI Americas’ Group VP, CEO of the Americas Region, Yongwei Zhang,

12                    BGI Americas’ Director of Marketing, Johan Christiaanse, and BGI America’s

13                    Regional Sales Manager, Rosanna Schroeder, reside in the San Francisco Bay Area.

14                    Exs. 12, 17-18. This is evidence that BGI Americas is physically located in this

15                    District and involved with the infringing technology in California.

16          d.        On information and belief, BGI Americas offers a variety of biotechnology services

17                    to customers in North and South America including services related to Defendants’

18                    sequencing products, including arranging for sequencing services for North and

19                    South American customers to be performed in laboratories outside the United States.

20                    Ex. 38 at 2-3.

21          26.       At a minimum this Court has jurisdiction over BGI Americas because Plaintiffs’

22   claims arise under federal law and this exercise of jurisdiction comports with due process. With

23   regard to due process, BGI Americas has continuous and systematic contacts with California,

24   including targeting the California market for its products, through at least advertising, threatening

25   to sell, providing service and support, and/or disseminating literature on Defendants’ sequencing

26   products on its website. Also, its contacts with this forum in connection with the infringing activity

27   are sufficient to support the exercise of specific jurisdiction.

28


     COMPLAINT FOR PATENT INFRINGEMENT                   8                                  Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 9 of 89




 1          27.    Defendant MGI Ltd. is present in California and commits acts of infringement in

 2   California:

 3          a.     MGI Ltd. recently announced plans to make commercially available infringing

 4                 sequencing instruments and CoolMPS™ reagents in the United States. Ex. 39.

 5          b.     A map on MGI Ltd.’s website shows that it has a Silicon Valley, California facility

 6                 that is a “State-of-the-art technology research and development base.” Ex. 19

 7                 (available at: https://en.mgitech.cn/page/gsjj.html (last accessed: February 26, 2020)

 8                 (red box showing U.S. location in Silicon Valley, California added))

 9

10

11

12

13

14

15

16

17

18

19

20          c.     MGI Ltd. and MGI Americas claim to be the “leading manufacturer and developer

21                 of BGI’s proprietary NGS instrumentation.” Ex. 20. NGS stands for “next generation

22                 sequencing.” MGI states on its website: “As the leading manufacturer and developer

23                 of BGI’s proprietary NGS instrumentation, the global MGI organization provides

24                 comprehensive products and services for fully-automated, real-time, whole picture

25                 and lifelong genetic analysis in life science research.” Id. This is evidence that MGI

26                 Ltd. and MGI Americas are responsible for infringement of the ’973, ’444, and ’025

27                 Patents.

28


     COMPLAINT FOR PATENT INFRINGEMENT              9                                     Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 10 of 89




 1          d.        MGI Ltd. through its President, Duncan Yu, appeared at the J.P. Morgan Healthcare

 2                    Conference in San Francisco, California on January 9, 2019 to promote its infringing

 3                    sequencers by announcing its price and promoting its intent to sell them in the United

 4                    States. Ex. 21. This is evidence that MGI Ltd. is responsible for the infringement of

 5                    the ’973 Patent in this District.

 6          e.        On March 4, 2019 in San Jose, California, MGI Ltd. announced claimed

 7                    improvements to its sequencing technology and its plans to enter the United States

 8                    market. Exs. 22-23.

 9          f.        MGI Ltd. is involved in the research, development and marketing of the infringing

10                    products. Exs. 20-23.

11          g.        Senior-level MGI Ltd. employees involved with product development and marketing

12                    of the infringing products are located in this District. For example, MGI Ltd.’s Chief

13                    Science Officer, Rade Drmanac, Director of Business Development, Jia Sophie Liu,

14                    and VP of Engineering, Paul Lundquist, state they reside in the San Francisco Bay

15                    Area. Exs. 24-27.

16           28.      At a minimum this Court has jurisdiction over MGI Ltd. because Plaintiffs’ claims

17   arise under federal law, MGI Ltd. is not subject to general jurisdiction in any state’s courts of general

18   jurisdiction, and this exercise of jurisdiction comports with due process. With regard to due process,

19   MGI Ltd. has continuous and systematic contacts with California, including targeting the California

20   market for its products as a whole, through at least advertising, threatening to sell, providing service

21   and support, and/or disseminating literature on Defendants’ sequencing products on its website.

22   Also, its contacts with this forum in connection with the infringing activity are sufficient to support

23   the exercise of specific jurisdiction.

24           29.      Defendant MGI Americas is present in California and commits acts of infringement

25   in California:

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                    10                                  Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 11 of 89




 1          a.     Counsel for Defendants have provided notice to Illumina that MGI Americas intends

 2                 to make infringing sequencing instruments and CoolMPS™ reagents commercially

 3                 available in the United States. Ex. 40.

 4          b.     Counsel for Defendants have also provided notice to Illumina that MGI Americas

 5                 intends to make infringing sequencing instruments and standardMPS reagents

 6                 available to key opinion leaders on a no cost trial basis in the United States. Ex. 40.

 7          c.     MGI Ltd. and MGI Americas claim to be the “leading manufacturer and developer

 8                 of BGI’s proprietary NGS instrumentation.” Ex. 20. NGS stands for “next generation

 9                 sequencing.” MGI states on its website: “As the leading manufacturer and developer

10                 of BGI’s proprietary NGS instrumentation, the global MGI organization provides

11                 comprehensive products and services for fully-automated, real-time, whole picture

12                 and lifelong genetic analysis in life science research.” Id. This is evidence that MGI

13                 Americas and MGI Ltd. are responsible for the infringement of the ’973, ’444, and

14                 ’025.

15          d.     MGI Americas is involved in the research, development and marketing of the

16                 infringing products. Id.

17          e.     MGI Americas’ field service engineer, Abigail Frank, states she “services NGS

18                 instruments and lab automated workstations at Complete Genomics in San Jose, as

19                 well as external customers throughout North and South America.” Ex. 28.

20          f.     On information and belief, MGI Americas is responsible for sales and marketing of

21                 sequencing instruments and related materials in North and South America. Ex. 38 at

22                 3.

23          30.    At a minimum this Court has jurisdiction over MGI Americas because Plaintiffs’

24   claims arise under federal law and this exercise of jurisdiction comports with due process. With

25   regard to due process, MGI Americas has continuous and systematic contacts with California,

26   including targeting the United States as a market for its products, through at least advertising,

27   threatening to sell, providing service and support, and/or disseminating literature on Defendants’

28


     COMPLAINT FOR PATENT INFRINGEMENT              11                                     Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 12 of 89




 1   sequencing products on its website. Also, its contacts with this forum in connection with the

 2   infringing activity are sufficient to support the exercise of specific jurisdiction.

 3          31.     Defendant CGI is present in California and commits acts of infringement in

 4   California:

 5          a.      CGI is involved in the development, marketing and operation of the infringing

 6                  products in its San Jose, California facility. Ex. 29.

 7          b.      Several senior-level CGI employees involved with product development and

 8                  marketing state they live in this District. For example, CGI’s Vice President of

 9                  Marketing, Suzanne Yakota, CGI’s Director, Shifeng Li, and CGI’s Chief Scientific

10                  Officer, Rade Drmananc, state they reside in the San Francisco Bay Area. Exs. 24,

11                  30-31.

12          c.      CGI Fluidics Systems Engineer, Wei Wang, states she “[e]nsures the proper

13                  installation qualification and operation qualification (IQ/OQ), and instrument

14                  performance verification (IPV) of NGS systems, such as the BGISEQ-500 in an ISO

15                  17025 accredited and customer-oriented environment.” Ex. 32. Ms. Wang elaborates

16                  she is “[r]esponsible for creating and compiling comprehensive nprocedural

17                  documentation for NGS systems, for processes including IQ/OQ, IPV,

18                  troubleshooting, repairs, replacement parts, calibrations, and maintenance.” Id.

19          d.      CGI further recently began seeking to hire at least a “Sr. Regional Sales

20                  Manager/Director” and “Strategic Accounts Specialist/Manager/Director” based in

21                  San Jose, California. Exs. 33-34. According to the job postings, the positions, inter

22                  alia, would: (i) “provide a one touch-point for the global customers with the full MGI

23                  product portfolio”; (ii) “[n]avigate orders through the customer purchasing process”;

24                  and (iii) be “responsible for leading regional sale activities for MGI’s NGS

25                  Sequencing instruments, reagents, software or solutions in the designated region.”

26                  Id.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 12                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 13 of 89




 1          32.     At a minimum this Court has jurisdiction over CGI because Plaintiffs’ claims arise

 2   under federal law and this exercise of jurisdiction comports with due process. With regard to due

 3   process, CGI has continuous and systematic contacts with California, including targeting the

 4   California market for its products, through at least advertising, threatening to sell, providing service

 5   and support, and/or disseminating literature on Defendants’ sequencing products on its website.

 6          33.     Alternatively, this Court has general and/or specific jurisdiction over all Defendants

 7   because they are alter-egos of one another and/or agents of each other because they have common

 8   directors, officers, and executives and do not respect corporate formalities. It would be unjust to

 9   treat them each as separate legal entities as they do not treat each other as such. This establishes

10   personal jurisdiction and mutual liability because the activity of each Defendant is imputed to the

11   other Defendants.

12                                  INTRA-DISTRICT ASSIGNMENT
13          34.     Pursuant to Civil Local Rules 3-5(b) and 3-2(c), because this action is an intellectual
14   property action, it is properly assigned to any of the divisions in this District. However, because
15   Judge William H. Orrick is currently presiding over another case in which Illumina is asserting
16   related patents (Illumina, Inc. v. BGI Genomics Co., 19-cv-03770 (N.D. Cal.) (Judge William H.
17   Orrick), this case is properly assigned to his Court in the San Francisco Division.
18                                             BACKGROUND
19                   The DNBSEQ Systems Infringe the ’973, ’444 and ’025 Patents
20          35.     On August 10, 2010, the United States Patent and Trademark Office duly and legally

21   issued the ’973 Patent, entitled “Modified Nucleotides.” The named inventors of the ’973 Patent are

22   John Milton, Xioalin Wu, Mark Smith, Joseph Brennan, Colin Barnes, Xioahai Liu, and Silke

23   Ruediger. By operation of law and as a result of written assignment agreements, Illumina,

24   specifically plaintiff Illumina Cambridge Ltd., obtained the entire right, title, and interest to and in

25   the ’973 Patent. The application leading to the ’973 Patent was first published on December 31,

26   2009. The ’973 Patent is attached hereto. Ex. 1.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                13                                     Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 14 of 89




 1          36.     On June 2, 2009, the United States Patent and Trademark Office duly and legally

 2   issued the ’444 Patent, entitled “Modified Nucleotides.” The named inventors of the ’444 Patent are

 3   John Milton, Xioalin Wu, Mark Smith, Joseph Brennan, Colin Barnes, Xioahai Liu, and Silke

 4   Ruediger. By operation of law and as a result of written assignment agreements, Illumina,

 5   specifically plaintiff Illumina Cambridge Ltd., obtained the entire right, title, and interest to and in

 6   the ’444 Patent. The application leading to the ’444 Patent was first published on July 19, 2007.

 7   The ’444 Patent is attached hereto. Ex. 2.

 8          37.     On November 19, 2019, the United States Patent and Trademark Office duly and

 9   legally issued the ‘025 Patent, entitled “Labelled Nucleotides.” The named inventors of the ‘025

10   Patent are Shankar Balasubramanian, Colin Lloyd Barnes, Xiaohai Liu, John Milton, Xiaolin Wu

11   and Harold Swerdlow. By operation of law and as a result of written assignment agreements,

12   Illumina, specifically plaintiff Illumina Cambridge Ltd., obtained the entire right, title, and interest

13   to and in the ’025 Patent. The application leading to the ’025 Patent was first published on January,

14   2017. The ‘025 Patent is attached hereto. Ex. 3.

15          38.     The ’973 and ’444 Patents both claim priority to at least U.S. Patent Application No.

16   10/227,131 (“’131 App”). ’973 Patent at 1:6-15. Similarly, the ’025 Patent claims priority to at

17   least the ’131 App. ’025 Patent at 1:6-24. Likewise, the ’537 Patent, which CGI has previously

18   filed unsuccessful validity challenges against in the PTAB, is a divisional of the ’131 App. Ex. 41

19   at 1:5-9. Defendants and Illumina have and continue to litigate numerous patents related to those

20   asserted here, both in the United States and in other jurisdictions. See Illumina, Inc. v. BGI

21   Genomics Co., 19-cv-03770-WHO (N.D. Cal.) (Judge William H. Orrick) (discussed above). For

22   example, on March 29, 2019, Illumina sued another BGI subsidiary, Lativa MGI Tech, in German

23   Court, alleging infringement of the related European Patent EP1530578B1, which contains claims

24   that are substantially similar to those in the ’444 patent. Illumina v. Latvia MGI Tech SIA, LG

25   Düsseldorf. On information and belief, Defendants monitor Illumina’s patents, and are or should be

26   aware of the ’973, ’444, and ’025 Patents at least by the date they were first published. At the very

27   least, Defendants are aware of Illumina’s patented sequencing technology and its public

28


     COMPLAINT FOR PATENT INFRINGEMENT                14                                     Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 15 of 89




 1   enforcement against infringers, including Defendants. Nevertheless, Defendants have copied that

 2   technology.

 3             39.   Alternatively, Defendants were or should have been aware of the ’973, ’444, and

 4   ’025 Patents at least by October 5, 2017, when CGI filed IPR2017-02172 against the related ’537

 5   Patent.

 6             40.   Alternatively, on information and belief, Defendants were or should have been aware

 7   of the ’973, ’444, and ’025 Patents at least by December 28, 2018, when they directed and controlled

 8   an opposition filed against the related European Patent No. EP3002289B1.

 9             41.   Alternatively, Defendants were or should have been aware of the ’973, ’444, and

10   ’025 Patents at least by July 1, 2019, when they were served with the complaint alleging

11   infringement of the related ’537 Patent, as discussed above.

12             42.   In or around October 2015, BGI Ltd. launched the BGISEQ-500, a desktop

13   sequencing instrument. According to BGI Ltd., the BGISEQ-500 was “developed by it’s [sic]

14   Complete Genomics Subsidiary in Silicon Valley, California.” Ex. 7 at 2. In or around November

15   2016, BGI Ltd. launched the BGISEQ-50, a smaller version of the BGISEQ-500. In or around

16   October 2017, BGI launched two genetic sequencing instruments, the MGISEQ-200 and the

17   MGISEQ-2000, now rebranded as the DNBSEQ-G50 and the DNBSEQ-G400, respectively, as

18   upgrades to the BGISEQ-50 and BGISEQ-500. Ex. 42. In or around October 2018, MGI announced

19   a new model called the MGISEQ-T7, now rebranded as the DNBSEQ-T7. Ex. 42. The former

20   BGISEQ and MGISEQ devices, now known as DNBSEQ devices, are identified in MGI Ltd.’s

21   product brochures, on the “Sequencer” section of MGI Ltd.’s website, and the product user manuals,

22   which are all publically accessible on MGI Ltd.’s website. A copy of the previous MGISEQ-2000

23   product brochure, relevant pages of the website itself, and the user manual are attached. Exs. 35

24   (brochure), 36 (website), 37 (user manual). Current versions for the DNBSEQ-G400 of the same

25   are also attached. Exs. 43 (brochure), 44 (website), 45 (user manual).

26             43.   Throughout this Complaint, the terms “DNBSEQ systems” or “DNBSEQ

27   sequencers” are used to refer to all the Defendants sequencers, both past and present, including

28


     COMPLAINT FOR PATENT INFRINGEMENT               15                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 16 of 89




 1   without limitation the MGISEQ-T7, MGISEQ-2000, MGISEQ-200, BGISEQ-500, BGISEQ-50,

 2   DNBSEQ-T7, DNBSEQ-G400, DNBSEQ-G50, and DNBSEQ-G400 FAST sequencers.

 3   Throughout this Complaint, the term “DNBSEQ Sample Preparation Systems” is used to refer to

 4   all the Defendants automated sample preparation systems, both past and present, including without

 5   limitation the MGISP-960, MGISP-100, MGIFLP-SL200, and MGIFLP-L200. On information and

 6   belief, the MGISP-960 and MGISP-100 are both automated systems that prepare the DNA

 7   Nanoballs (DNBs) for use on DNBSEQ sequencers. Exs. 46 and 47. On information and belief, the

 8   MGIFLP-SL200 and MGIFLP-L200 are modular systems that include as at least one module a

 9   DNBSEQ sequencer, and it should be understood that all allegations in this Complaint as to the

10   DNBSEQ sequencers apply to MGIFLP-SL200 and MGIFLP-L200 systems which contain those

11   DNBSEQ sequencers. Throughout this Complaint, the term “DNBSEQ reagent kits” is used to refer

12   to all the Defendants reagents and reagent kits which contain nucleotides with a 3’-O-azidomethyl

13   blocking group, both past and present, including without limitation both the “standardMPS” and

14   “CoolMPS™” sequencing reagents and reagent kits, and any additional reagents or reagent kits that

15   contain nucleotides with a 3’-O-azidomethyl blocking group. See e.g. Ex. 48 at 1 (listing, without

16   limitation, available CoolMPS™ kits for DNBSEQ-G400RS) and Ex. 49 at 1 (listing, without

17   limitation, available standardMPS kits for DNBSEQ-G400RS). On information and belief, the

18   DNBSEQ reagent kits contain infringing nucleotides for use in the infringing sequencing method.

19          44.     The DNBSEQ systems, DNBSEQ Sample Preparation Systems, DNBSEQ reagent

20   kits, and any related products and services are collectively referred to throughout this Complaint as

21   “DNBSEQ products.” For the avoidance of doubt, on information and belief, in this Complaint

22   Illumina accuses as infringing the ’973, ’444, and ’025 Patents all Defendants’ sequencers, sample

23   preparation systems, reagent kits, and any related products and services, past, present, and future,

24   which use, prepare samples for use with, contain, or practice methods using nucleotides with a 3’-

25   O-azidomethyl blocking group.

26          45.     MGI, Ltd.’s Chief Scientific Officer, Rade Drmanac, stated that “the current

27   sequencing chemistry relies on stepwise sequencing-by-synthesis (SBS) where 3’-blocked

28


     COMPLAINT FOR PATENT INFRINGEMENT               16                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 17 of 89




 1   nucleotides are labeled with cleavable fluorescent dyes, which leave behind a molecular ‘scar’ after

 2   they are removed. This chemistry is similar to that used by Illumina and others.” Ex. 22 at 3. He

 3   goes on to explain that “MGI has now developed a chemistry that involves unlabeled 3'-blocked

 4   nucleotides and uses four types of fluorescently labeled monoclonal antibodies for detection that

 5   are each specific for one base.” Ex. 22 at 3. Although Defendants assert this new technology does

 6   not use labeled nucleotides, on information and belief, it uses “unlabeled 3'-blocked nucleotides,”

 7   which infringe the ’973 and ’444 Patents. Further, “[t]he fluorescent dyes to label the antibodies

 8   are similar to those currently used to label the nucleotides, so no changes to the hardware of the

 9   instruments are needed.” Ex. 22 at 4; see also Ex. 22 at 3 (“[T]he company's new CoolNGS [now

10   known as CoolMPS™] sequencing chemistry, which will be compatible with the MGISEQ-200

11   [now known as DNBSEQ-G50], MGISEQ-2000 [now known as DNBSEQ-G400], and MGISEQ-

12   T7 [now known as DNBSEQ-T7]…”).

13          46.     On January 24, 2020, Counsel for Defendants provided notice to Illumina that “MGI

14   Americas intends to make its sequencers and reagent kits commercially available in the United

15   States after 60 days. The sequencing reagent kits that will be commercially available will not include

16   the labeled nucleotides that are presently accused [in Illumina, Inc. v. BGI Genomics Co., 19-cv-

17   03770 (N.D. Cal.) (Judge William H. Orrick)].” Ex. 40.

18          47.     Also on January 24, 2020, in the same communication, Counsel for Defendants

19   provided notice to Illumina that “MGI Americas may begin placing sequencers with [key opinion

20   leaders] on a no-cost trial basis and may provide sequencing reagent kits to [key opinion leaders]

21   on a no-cost basis (for their use with the sequencers or for sequencing performed by MGI Americas),

22   where such kits may include, but are not limited to, those with the labeled nucleotides that are

23   presently accused [in Illumina, Inc. v. BGI Genomics Co., 19-cv-03770 (N.D. Cal.) (Judge William

24   H. Orrick)].” Ex. 40.

25          48.     In or around February 21, 2020, MGI, Ltd. announced “commercial availability of

26   its sequencing instruments and reagent kits in the United States” based on MGI's “CoolMPS™

27   sequencing chemistry, starting in April of this year.” Ex. 39. MGI explained it “is planning to roll

28


     COMPLAINT FOR PATENT INFRINGEMENT               17                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 18 of 89




 1   out its G series DNBSEQ sequencers first in Q2 and then its T series DNBSEQ sequencers in Q3,

 2   and it will take steps to launch” the “CoolMPS sequencing kits along with its family of library

 3   preparation kits.” Id. The article also cites to a preprint publication “(bioRxiv, doi:

 4   https://doi.org/10.1101/2020.02.19.953307)” in discussing the technical parameters of the

 5   CoolMPS™ system. Id.

 6           49.    In or around February 20, 2020, Defendants published a preprint research article

 7   entitled CoolMPS™: Advanced massively parallel sequencing using antibodies specific to each

 8   natural nucleobase on the preprint server bioRxiv. Ex. 52. That article is cited in Ex. 39 announcing

 9   the launch of the CoolMPS™ chemistry. On information and belief, that publication contains the

10   technical details and development of the CoolMPS™ chemistry that Defendants have provided

11   notice and announced publicly they intend to make commercially available in the United States.

12           50.    To demonstrate how Defendants infringe at least claim 13 of the ’973 Patent with

13   their DNBSEQ products, attached is a preliminary and exemplary claim chart. Ex. 4. This chart is

14   not intended to limit Plaintiffs’ right to modify this chart or any other claim chart or allege that other

15   activities of Defendants infringe the identified claims or any other claims of the ’973 Patent or any

16   other patents. This chart is hereby incorporated by reference in its entirety. Each claim element that

17   is mapped to DNBSEQ products and related reagents shall be considered an allegation within the

18   meaning of the Federal Rules of Civil Procedure and therefore a response to each allegation is

19   required.

20           51.    Defendants have and continue to directly infringe pursuant to 35 U.S.C. § 271(a),

21   literally or under the doctrine of equivalents, at least claim 13 of the ’973 Patent by using the

22   DNBSEQ sequencers and related reagents within the United States. Defendants have used the

23   DNBSEQ sequencers in the United States as part of their preparations to enter North American

24   markets, specifically in connection with research, development, testing, and/or promotional

25   activities related to the products. Defendants also use the DNBSEQ products and related reagents

26   in the United States whenever they install these types of sequencers at a United States facility. This

27   includes the BGI facilities in San Jose, California.

28


     COMPLAINT FOR PATENT INFRINGEMENT                 18                                      Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 19 of 89




 1          52.     Defendants are inducing infringement as prohibited by 35 U.S.C. § 271(b). In

 2   addition to inducing infringement by third parties, each Defendant is inducing infringement of the

 3   other Defendants. The operation of Defendants’ DNBSEQ products directly infringe at least claim

 4   13 of the ’973 Patent. Defendants actively induce infringement by promoting the infringing

 5   products, encouraging their infringing use and threatening to sell them throughout the United States.

 6   Defendants have provided Illumina notice and have announced publicly plans to sell infringing

 7   products in the United States. Additionally, Defendants have recently began actively seeking to hire

 8   sales personnel, including at least a Senior Regional Sales Manager/Director and Strategic Accounts

 9   Specialist/Manger/Director, in the United States to promote and sell the infringing products

10   domestically. As a further example, Defendants distribute DNBSEQ promotional and marketing

11   materials and the DNBSEQ User Manuals in websites directed to the United States market.

12          53.     Defendants are contributing to infringement pursuant to 35 U.S.C. § 271(c). Users

13   of the DNBSEQ products directly infringe at least claim 13 of the ’973 Patent when they use these

14   systems. Defendants contribute to infringement by supplying in the United States products designed

15   for use in practicing claim 13 of the ’973 Patent, including for example the DNBSEQ systems

16   themselves, DNBSEQ reagent kits, and DNBSEQ Sample Preparation Systems and by announcing

17   plans to sell those systems throughout the United States.

18          54.     To demonstrate how Defendants infringe at least claim 3 of the ’444 Patent with their

19   DNBSEQ products, attached is a preliminary and exemplary claim chart. Ex. 5. This chart is not

20   intended to limit Plaintiffs’ right to modify this chart or any other claim chart or allege that other

21   activities of Defendants infringe the identified claims or any other claims of the ’444 Patent or any

22   other patents. This chart is hereby incorporated by reference in its entirety. Each claim element that

23   is mapped to DNBSEQ products and related reagents shall be considered an allegation within the

24   meaning of the Federal Rules of Civil Procedure and therefore a response to each allegation is

25   required.

26          55.     Defendants have and continue to directly infringe pursuant to 35 U.S.C. § 271(a),

27   literally or under the doctrine of equivalents, at least claim 3 of the ’444 Patent by using the

28


     COMPLAINT FOR PATENT INFRINGEMENT               19                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 20 of 89




 1   DNBSEQ sequencers and related reagents within the United States. Defendants have used the

 2   DNBSEQ sequencers in the United States as part of their preparations to enter North American

 3   markets, specifically in connection with research, development, testing, and/or promotional

 4   activities related to the products. Defendants also use the DNBSEQ products and related reagents

 5   in the United States whenever they install these types of sequencers at a United States facility. This

 6   includes the BGI facilities in San Jose, California.

 7          56.     Defendants are inducing infringement as prohibited by 35 U.S.C. § 271(b). In

 8   addition to inducing infringement by third parties, each Defendant is inducing infringement of the

 9   other Defendants. The operation of Defendants’ DNBSEQ products directly infringe at least claim

10   3 of the ’444 Patent. Defendants actively induce infringement by promoting the infringing products,

11   encouraging their infringing use and threatening to sell them throughout the United States.

12   Defendants have provided Illumina notice and have announced publicly plans to sell infringing

13   products in the United States. Additionally, Defendants have recently began actively seeking to hire

14   sales personnel, including at least a Senior Regional Sales Manager/Director and Strategic Accounts

15   Specialist/Manager/Director, in the United States to promote and sell the infringing products

16   domestically. As a further example, Defendants distribute DNBSEQ promotional and marketing

17   materials and the DNBSEQ User Manuals in websites directed to the United States market.

18          57.     Defendants are contributing to infringement pursuant to 35 U.S.C. § 271(c). Users

19   of the DNBSEQ products directly infringe at least claim 3 of the ’444 Patent when they use these

20   systems. Defendants contribute to infringement by supplying in the United States products designed

21   for use in using claim 3 of the ’444 Patent, including for example the DNBSEQ systems themselves,

22   DNBSEQ reagent kits, and DNBSEQ Sample Preparation Systems and by announcing plans to sell

23   those systems throughout the United States.

24          58.     On information and belief, Defendants have supplied in or from the United States the

25   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

26   components of the claims of the ’444 Patent, where such components are uncombined in whole or

27   in part, in such manner as to actively induce the combination of such components outside of the

28


     COMPLAINT FOR PATENT INFRINGEMENT                20                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 21 of 89




 1   United States in a manner that would infringe the patent if such combination occurred within the

 2   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief,

 3   Defendants have supplied in or from the United States components of the DNBSEQ products, which

 4   products are especially made or especially adapted for use in practicing the claims of the ’444 Patent

 5   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

 6   knowing that such component is so made or adapted and intending that such component will be

 7   combined outside of the United States in a manner that would infringe the patent if such combination

 8   occurred within the United States, in violation of 35 USC § 271(f)(2).

 9           59.    To demonstrate how Defendants infringe at least claim 1-8 of the ’025 Patent with

10   their DNBSEQ products, attached is a preliminary and exemplary claim chart. Ex. 6. This chart is

11   not intended to limit Plaintiffs’ right to modify this chart or any other claim chart or allege that other

12   activities of Defendants infringe the identified claims or any other claims of the ’025 Patent or any

13   other patents. This chart is hereby incorporated by reference in its entirety. Each claim element that

14   is mapped to DNBSEQ products and related reagents shall be considered an allegation within the

15   meaning of the Federal Rules of Civil Procedure and therefore a response to each allegation is

16   required.

17           60.    Defendants have and continue to directly infringe pursuant to 35 U.S.C. § 271(a),

18   literally or under the doctrine of equivalents, at least claim 1 of the ’025 Patent by using the

19   DNBSEQ sequencers and related reagents within the United States. Defendants have used the

20   DNBSEQ sequencers in the United States as part of their preparations to enter North American

21   markets, specifically in connection with research, development, testing, and/or promotional

22   activities related to the products. Defendants also use the DNBSEQ products and related reagents

23   in the United States whenever they install these types of sequencers at a United States facility. This

24   includes the BGI facilities in San Jose, California.

25           61.    Defendants are inducing infringement as prohibited by 35 U.S.C. § 271(b). In

26   addition to inducing infringement by third parties, each Defendant is inducing infringement of the

27   other Defendants. The operation of Defendants’ DNBSEQ products directly infringe at least claim

28


     COMPLAINT FOR PATENT INFRINGEMENT                 21                                      Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 22 of 89




 1   1 of the ’025 Patent. Defendants actively induce infringement by promoting the infringing products,

 2   encouraging their infringing use and threatening to sell them throughout the United States. For

 3   example, Defendants have recently began actively seeking to hire sales personnel, including at least

 4   a Senior Regional Sales Manager/Director and Strategic Accounts Specialist/Manager/Director, in

 5   the United States to promote and sell the infringing products domestically. As a further example,

 6   Defendants distribute DNBSEQ promotional and marketing materials and the DNBSEQ User

 7   Manuals in websites directed to the United States market.

 8          62.     Defendants are contributing to infringement pursuant to 35 U.S.C. § 271(c). Users

 9   of the DNBSEQ products directly infringe at least claim 1 of the ’025 Patent when they use these

10   systems. Defendants contribute to infringement by supplying in the United States products designed

11   for use in practicing claim 1 of the ’025 Patent, including for example the DNBSEQ systems

12   themselves, DNBSEQ reagent kits, and DNBSEQ Sample Preparation Systems and by threatening

13   to sell those systems throughout the United States.

14          63.     On information and belief, Defendants have supplied in or from the United States the

15   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

16   components of the claims of the ’025 Patent, where such components are uncombined in whole or

17   in part, in such manner as to actively induce the combination of such components outside of the

18   United States in a manner that would infringe the patent if such combination occurred within the

19   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief,

20   Defendants have supplied in or from the United States components of the DNBSEQ products, which

21   products are especially made or especially adapted for use in practicing the claims of the ’025 Patent

22   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

23   knowing that such component is so made or adapted and intending that such component will be

24   combined outside of the United States in a manner that would infringe the patent if such combination

25   occurred within the United States, in violation of 35 USC § 271(f)(2).

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               22                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 23 of 89




 1                                                COUNT I
 2                     Infringement of U.S. Patent No. 7,771,973 (the “’973 Patent”)
 3           64.     Illumina re-alleges and incorporates by this reference the allegations contained

 4   throughout this Complaint into each allegation of infringement and request for remedies.

 5           65.     Defendants and users of Defendants’ infringing products have and continue to

 6   directly infringe, literally or by equivalence, claim 13 of the ’973 Patent by practicing one or more

 7   claims of the ’973 Patent by using the DNBSEQ products and other infringing products. The

 8   following allegations identify the acts of direct, induced and contributory infringement by each

 9   named defendant as supplemented by the allegations throughout this Complaint.

10          BGI Ltd.’s Infringement of the ’973 Patent

11           66.     Illumina’s patented sequencing technology is well-known and has been enforced
12   very publicly against infringers. Together with the other Defendants, BGI Ltd. has copied that
13   technology. On information and belief, BGI Ltd. has had knowledge of the ’973 Patent at least since
14   December 31, 2009, when the patent application was first published. Alternatively, BGI Ltd. was
15   or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI filed an IPR
16   against the related ’537 Patent.
17           67.     BGI Ltd. has failed to resist the temptation of importing its infringing technology
18   into the large United States market and has done so in the face of the ’973 Patent. BGI Ltd. knows
19   that its activities in connection with the DNBSEQ products will infringe the ’973 Patent.

20          Direct Infringement By BGI Ltd.

21           68.     BGI Ltd. has directly infringed and continues to directly infringe the ’973 Patent

22   pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by importing the

23   DNBSEQ products into the United States and using DNBSEQ products within the United States,

24   among other infringing acts. Specifically, BGI Ltd. has used DNBSEQ products in the United States

25   at its San Jose, California facility.

26           69.     Alternatively, BGI Ltd. directly infringes because it directs and controls other BGI

27   entities with respect to their use of DNBSEQ products in the United States. Upon information and

28


     COMPLAINT FOR PATENT INFRINGEMENT               23                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 24 of 89




 1   belief, BGI Ltd. has directed, either directly or indirectly, its subsidiaries and affiliates, including

 2   the other Defendants, to develop, install, and use the MGISEQ-2000 and BGISEQ-500 in its San

 3   Jose, California facility. For example, BGI Ltd.’s own press release asserts that “the BGISEQ-500

 4   NGS platform [was] developed by it’s [sic] Complete Genomics Subsidiary in Silicon Valley,

 5   California.” Ex. 7 at 3. BGI Ltd.’s direction and control of this and the other infringing conduct of

 6   its subsidiaries set forth herein can be reasonably inferred from BGI’s public documents and

 7   activity.

 8           70.    For example, BGI Ltd.’s website represents that it has multiple locations in

 9   California, including San Francisco, San Jose, Los Angeles, and San Diego. Ex. 50 (available at:

10   http://en.genomics.cn/en-global.html (last accessed: February 25, 2020). It touts that it has both

11   “representative offices” and “laboratories” in California, thus suggesting that it controls the

12   activities in those offices notwithstanding that they may be formally associated with another BGI

13   entity. In addition, CGI identified BGI Ltd. as a real-party-in-interest in CGI’s IPR directed to the

14   ’537 Patent, thus indicating that BGI Ltd. ultimately directs and controls the BGI Group’s activity

15   that infringes the ’973 Patent.

16           71.    Further, BGI Ltd.’s executives travel to California to manage and promote the

17   infringing products. This includes BGI Ltd.’s presence at industry and trade shows, including

18   SynBioBeta SF 2017 in San Francisco, California (Oct. 3-5, 2017); J.P. Morgan Healthcare

19   Conference in San Francisco, California (Jan. 8-11, 2018); Plant & Animal Genome Conference

20   (“PAG”) XXVI in San Diego, California (Jan. 13-17, 2018); American Society of Human Genetics

21   2018 in San Diego, California (Oct. 16-20, 2018); and PAG XXVII in San Diego, California (Jan.

22   12-16, 2019). Exs. 51, 7-10. For example, BGI Ltd.’s CEO, Ye Yin, traveled to the Northern District

23   of California to promote the accused products at the J.P. Morgan Conference in January 2018. Ex.

24   7. Indeed, BGI Ltd.’s executives often travel to this District in order to manage and direct the

25   infringing activity.

26           Induced Infringement by BGI Ltd.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                24                                     Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 25 of 89




 1             72.   BGI Ltd. is liable for the induced infringement of the ’973 Patent pursuant to 35

 2   U.S.C. § 271(b). Specifically, BGI Ltd. has and is actively, knowingly, and intentionally inducing

 3   infringement of at least claim 13 of the ’973 Patent through a range of activities related to the

 4   DNBSEQ products. BGI Ltd. is responsible for substantial marketing of BGI products, including

 5   the DNBSEQ, and is threatening to encourage and support the sale of those products in the United

 6   States.

 7             73.   BGI Ltd. has induced infringement by controlling, alone or in concert with other

 8   Defendants, the design, manufacture, and supply of the DNBSEQ systems with the knowledge and

 9   specific intent that users, including other Defendants, will use the DNBSEQ systems to infringe by

10   performing the patented methods of the ’973 Patent. For example, BGI has controlled, alone or in

11   concert with the other Defendants, the design, manufacture, and supply of the DNBSEQ systems

12   such that the DNBSEQ systems have pre-programmed software protocols that control operation of

13   the DNBSEQ systems so that users are given the sole option of operating the DNBSEQ systems in

14   a manner that infringes.

15             74.   BGI Ltd. has induced infringement by controlling, alone or in concert with the other

16   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

17   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

18   that users, including the other Defendants, will use these products to infringe by performing the

19   patented methods of the ’973 Patent.

20             75.   BGI Ltd. has induced infringement by controlling, alone or in concert with the other

21   Defendants, the design, manufacture, and supply of various reagent kits (with both standardMPS

22   and CoolMPS™ chemistry), including for example the CoolMPS High-throughput Rapid

23   Sequencing Set (DNBSEQ-G400RS FCL SE100) or DNBSEQ-G400RS High-throughput Rapid

24   Sequencing Set (FCS SE100) which contains all reagents (including dNTPs that are needed to

25   perform DNA sequencing on the DNBSEQ-G400RS), with the knowledge and specific intent that

26   users, including the other Defendants, will use these products to infringe by performing the patented

27   methods of the ’973 Patent.

28


     COMPLAINT FOR PATENT INFRINGEMENT               25                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 26 of 89




 1          76.     BGI Ltd. has induced infringement by disseminating promotional and marketing

 2   materials relating to the DNBSEQ systems with the knowledge and specific intent that users,

 3   including the other Defendants, will use these sequencing instruments to infringe by performing the

 4   patented methods of the ’973 Patent. For example, BGI Ltd. CEO, Ye Yin, promoted the BGISEQ-

 5   500 at the J.P. Morgan Conference in 2018.

 6          77.     BGI Ltd. has induced infringement by distributing other instructional materials,

 7   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 8   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products by

 9   others, including the other Defendants. For example, BGI Ltd. is responsible for the DNBSEQ User

10   Manuals, the various reagent kit manuals, technical handbooks, product detail sheets, and technical

11   specification sheets. These materials direct users to use DNBSEQ products in an infringing manner.

12          78.     Further, BGI Ltd. induces the infringement of the other Defendants by directing,

13   participating in, supporting, and encouraging their use of the DNBSEQ products at the San Jose

14   facility and elsewhere in the United States

15          79.     BGI Ltd. performed all these acts with knowledge that the induced acts constitute

16   infringement. At a minimum, BGI Ltd. acted with knowledge of or willful blindness with regards

17   to users’ underlying infringement.

18          Contributory Infringement By BGI Ltd.

19          80.     BGI Ltd. is liable for contributory infringement of the ’973 Patent pursuant to 35

20   U.S.C. § 271(c). Specifically, BGI Ltd. has and is contributing to the infringement of the ’973 Patent

21   by, without authority, supplying within the United States, materials and apparatuses for practicing

22   the claimed invention of the ’973 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

23   Preparation Systems, and the DNBSEQ reagent kits (with both standardMPS and CoolMPS™

24   chemistry). These products constitute a material part of the claimed invention of the ’973 Patent.

25          81.     BGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

26   with DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the inventions

27   of the ’973 Patent and that they are not a staple article or commodity of commerce suitable for

28


     COMPLAINT FOR PATENT INFRINGEMENT               26                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 27 of 89




 1   substantial non-infringing use. As documented above, DNBSEQ systems are specialized

 2   sequencing instruments that carry out a specific method for sequencing DNA using either

 3   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

 4   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

 5   a staple article of commerce suitable for substantial non-infringing use. BGI Ltd. knows that

 6   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

 7   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

 8   for substantial non-infringing use because these products have no use apart from infringing the ’973

 9   Patent. BGI Ltd. knows that the use of its products by the other Defendants and third parties

10   infringes the ’973 Patent and it supplies them anyway.

11          Willful Infringement By BGI Ltd.

12          82.     As set forth throughout this Complaint, BGI Ltd. has acted willfully and egregiously
13   in performing the acts of infringement and threatening to perform the acts of infringement identified
14   in this Complaint. BGI Ltd.’s infringement of the ’973 Patent has been and is deliberate and willful
15   and constitutes egregious misconduct. On information and belief, BGI Ltd., with the other
16   Defendants, monitors Illumina’s patents, including the enforcement of related patents against
17   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’973 Patent
18   since at least December 31, 2009, when the patent application was first published. Alternatively,
19   BGI Ltd. was or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI

20   filed an IPR against the related ’537 Patent. Despite this, BGI Ltd. continues to perform the acts of

21   infringement and threatens to perform the acts of infringement identified in this Complaint. In

22   performing the acts of infringement and threatening to perform the acts of infringement identified

23   in this Complaint, BGI Ltd. has been willfully blind to its ongoing infringement.

24          83.     BGI Ltd.’s infringement of the ’973 Patent has injured Illumina in its business and

25   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

26   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

27   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

28


     COMPLAINT FOR PATENT INFRINGEMENT               27                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 28 of 89




 1            84.   BGI Ltd.’s infringement of the ’973 Patent has caused irreparable harm to Illumina

 2   and will continue to cause such harm unless and until their infringing activities are enjoined by this

 3   Court.

 4            BGI Americas’ Infringement of the ’973 Patent

 5            85.   Illumina’s patented sequencing technology is well-known and has been enforced

 6   very publicly against infringers. Together with the other Defendants, BGI Americas has copied that

 7   technology. On information and belief, BGI Americas has had knowledge of the ’973 Patent at least

 8   since December 31, 2009, when the patent application was first published. Alternatively, BGI

 9   Americas was or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI

10   filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina

11   served them with the complaint alleging infringement of the ’537 Patent.

12            Direct Infringement By BGI Americas

13            86.   BGI Americas has and is directly infringing the ’973 Patent pursuant to 35 U.S.C. §
14   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products within the United
15   States, among other infringing acts. Specifically, BGI Americas has used DNBSEQ products in the
16   United States at its San Jose, California facility.
17            Induced Infringement By BGI Americas

18            87.   BGI Americas is liable for their induced infringement of the ’973 Patent pursuant to
19   35 U.S.C. § 271(b). Specifically, BGI Americas has and is actively, knowingly, and intentionally

20   inducing infringement of at least claim 13 of the ’973 Patent through a range of activities related to

21   DNBSEQ products, among other things.

22            88.   BGI Americas is inducing infringement by promoting the use of DNBSEQ products

23   with the knowledge and specific intent that users, including other Defendants, will use DNBSEQ

24   products to infringe by performing the patented methods of the ’973 Patent. BGI Americas is

25   responsible for substantial marketing of BGI products, including DNBSEQ products, and is

26   threatening to encourage and support the sale of those products in the United States.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 28                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 29 of 89




 1          89.      BGI Americas is inducing infringement by disseminating promotional and marketing

 2   materials relating to DNBSEQ products with the knowledge and specific intent that users, including

 3   other Defendants, will use DNBSEQ products to infringe by performing the patented methods of

 4   the ’973 Patent.

 5          90.      BGI Americas is inducing infringement by distributing other instructional materials,

 6   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 7   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products.

 8   These materials direct users, including other Defendants, to use DNBSEQ products in an infringing

 9   manner. By providing reagent kits for use on DNBSEQ systems, BGI Americas induces

10   infringement.

11          91.      Further, BGI Americas induces the infringement of other Defendants by participating

12   in, supporting, and encouraging their use of the DNBSEQ products at the San Jose facility and

13   elsewhere in the United States.

14          92.      BGI Americas acted with knowledge that the induced acts constitute infringement.

15   BGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

16   infringement.

17          Contributory Infringement by BGI Americas

18          93.      BGI Americas is liable for contributory infringement of the ’973 Patent pursuant to
19   35 U.S.C. § 271(c). Specifically, BGI Americas contributes to the infringement of the ’973 Patent

20   by, without authority, supplying within the United States materials and apparatuses for practicing

21   the claimed invention of the ’973 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

22   Preparation Systems, and the associated reagent kits (with both standardMPS and CoolMPS™

23   chemistry). These products constitute a material part of the claimed inventions of the ’973 Patent.

24          94.      BGI Americas knows that DNBSEQ systems, materials and apparatuses designed for

25   use with DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the

26   inventions of the ’973 Patent and that they are not a staple article or commodity of commerce

27   suitable for substantial non-infringing use. As documented above, DNBSEQ systems are specialized

28


     COMPLAINT FOR PATENT INFRINGEMENT               29                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 30 of 89




 1   sequencing instruments that carry out a specific method for sequencing DNA using either

 2   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

 3   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

 4   a staple article of commerce suitable for substantial non-infringing use. BGI Americas knows that

 5   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

 6   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

 7   for substantial non-infringing use because these products have no use apart from infringing the ’973

 8   Patent. BGI Americas knows that the use of its products by other Defendants and third parties

 9   infringes the ’973 Patent and supplies them anyway.

10          Willful Infringement By BGI Americas

11          95.     As set forth throughout this Complaint, BGI Americas has acted willfully and
12   egregiously in performing the acts of infringement and threatening to perform the acts of
13   infringement identified in this Complaint. BGI Americas’ infringement of the ’973 Patent has been
14   and is deliberate and willful and constitutes egregious misconduct. On information and belief, BGI
15   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of
16   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware
17   of the ’973 Patent since at least December 31, 2009, when the patent application was first published.
18   Alternatively, BGI Americas was or should have been aware of the ’973 Patent at least by October
19   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

20   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

21   this, BGI Americas continues to perform the acts of infringement and threatens to perform the acts

22   of infringement identified in this Complaint. In performing the acts of infringement and threatening

23   to perform the acts of infringement identified in this Complaint, BGI Americas has been willfully

24   blind to its ongoing infringement.

25          96.     BGI Americas’ infringement of the ’973 Patent has injured Illumina in its business

26   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               30                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 31 of 89




 1   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 2   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 3          97.       BGI Americas’ infringement of the ’973 Patent has caused irreparable harm to

 4   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

 5   by this Court.

 6          MGI Ltd.’s Infringement of the ’973 Patent

 7          98.       Illumina’s patented sequencing technology is well-known and has been enforced

 8   very publicly against infringers. Together with the other Defendants, MGI Ltd. has copied that

 9   technology. On information and belief, MGI Ltd. has had knowledge of the ’973 Patent at least

10   since December 31, 2009, when the patent application was first published. Alternatively, MGI Ltd.

11   was or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI filed an

12   IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them

13   with the complaint alleging infringement of the ’537 Patent.

14          Direct Infringement By MGI Ltd.

15          99.       MGI Ltd. directly infringes the ’973 Patent pursuant to 35 U.S.C. § 271(a), literally
16   or under the doctrine of equivalents, because it is responsible for the use of DNBSEQ products in
17   the United States. Specifically, because MGI Ltd. claims to be the “leading manufacturer and
18   developer of BGI’s proprietary NGS instrumentation,” MGI Ltd. has used DNBSEQ products in
19   the United States. MGI Ltd.’s website states that its Silicon Valley, California facility has a “State-

20   of-the-art technology research and development base.”

21          Induced Infringement By MGI Ltd.

22          100.      MGI Ltd. is liable for the induced infringement of the ’973 Patent pursuant to 35

23   U.S.C. § 271(b). Specifically, MGI Ltd. is actively, knowingly, and intentionally inducing

24   infringement of at least claim 13 of the ’973 Patent through a range of activities related to DNBSEQ

25   products, among other infringing acts. MGI Ltd. is responsible for substantial marketing of BGI

26   products, including DNBSEQ products, and is threatening to encourage and support the sale of those

27   products in the United States.

28


     COMPLAINT FOR PATENT INFRINGEMENT                31                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 32 of 89




 1          101.    On information and belief, MGI Ltd. will induce infringement when it begins making

 2   infringing CoolMPS™ sequencers and reagent kits commercially available, as it announced

 3   recently. Ex. 39.

 4          102.    MGI Ltd. has induced infringement by controlling, alone or in concert with other

 5   Defendants, the design, manufacture, and supply of DNBSEQ products with the knowledge and

 6   specific intent that users, including other Defendants, will use DNBSEQ products to infringe by

 7   performing the patented methods of the ’973 Patent. For example, MGI Ltd. is the “legal

 8   manufacturer” of DNBSEQ products. MGI Ltd. controls the website on which DNBSEQ products

 9   are marketed and sold. MGI Ltd. controls the website that hosts inter alia the DNBSEQ User

10   Manual(s), the various reagent kit manuals, technical handbooks, product detail sheets, and

11   technical specification sheets. These materials direct users, including other Defendants, to use

12   DNBSEQ systems and DNBSEQ reagent kits in an infringing manner. By providing reagent kits

13   and directing users, including other Defendants, to purchase these reagent kits for use on DNBSEQ

14   systems, MGI Ltd. induces infringement.

15          103.    MGI Ltd. has induced infringement by controlling, alone or in concert with the other

16   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

17   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

18   that users, including other Defendants, will use these products to infringe by performing the

19   patented methods of the ’973 Patent.

20          104.    MGI Ltd. has induced infringement by controlling, alone or in concert with the other

21   Defendants, the design, manufacture, and supply of various DNBSEQ reagent kits (with both

22   standardMPS and CoolMPS™ chemistry), with the knowledge and specific intent that users,

23   including other Defendants, will use these products to infringe by performing the patented methods

24   of the claimed inventions. For example, Ms. Abigail Frank, Field Service Engineer at MGI

25   represents that her job entails “servic[ing] NGS instruments and lab automated work stations at

26   Complete Genomics in San Jose, as well as external customers throughout North and South

27   America.” Ex. 28.

28


     COMPLAINT FOR PATENT INFRINGEMENT              32                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 33 of 89




 1          105.     MGI Ltd. has induced infringement by users of its products, including the other

 2   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

 3   with the knowledge and specific intent that users will use DNBSEQ products to infringe by

 4   performing the patented methods of the ’973 Patent. MGI Ltd. controls the website that hosts

 5   promotional and marketing materials.

 6          106.     MGI Ltd. has induced infringement by distributing other instructional materials,

 7   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 8   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products. For

 9   example, MGI Ltd. is responsible for the DNBSEQ User Manuals, the various reagent kit manuals,

10   technical handbooks, product detail sheets, and technical specification sheets, all of which are

11   available on the MGI Ltd.’s website. These materials direct users, including other Defendants, to

12   use DNBSEQ products in an infringing manner. For example, the DNBSEQ reagent kit handbooks

13   state that the kits are for preparation of DNA sequencing using DNBSEQ systems, which are sold

14   with pre-programmed software protocols that control operation of DNBSEQ sequencers so that each

15   use of the DNBSEQ sequencer infringes. By providing reagent kits and directing users, including

16   other Defendants, to purchase these reagent kits for use on DNBSEQ systems, MGI Ltd. induces

17   infringement.

18          107.     Further, MGI Ltd. induces the infringement of other Defendants by participating in,

19   supporting, and encouraging their use of DNBSEQ products at the San Jose facility and elsewhere

20   in the United States.

21          108.     MGI Ltd. acted with knowledge that the induced acts constitute infringement. MGI

22   Ltd. acted with knowledge of or willful blindness with regards to users’ underlying infringement.

23          Contributory Infringement By MGI Ltd.
24          109.     MGI Ltd. is liable for contributory infringement of the ’973 Patent pursuant to 35

25   U.S.C. § 271(c). Specifically, MGI Ltd. contributes to the infringement of the ’973 Patent by,

26   without authority, supplying within the United States, materials and apparatuses for practicing the

27   claimed invention of the ’973 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

28


     COMPLAINT FOR PATENT INFRINGEMENT               33                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 34 of 89




 1   Preparation Systems, and the associated reagent kits (with both standardMPS and CoolMPS™

 2   chemistry). These products constitute a material part of the claimed invention of the ’973 Patent.

 3          110.    MGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

 4   with DNBSEQ systems, and the associated reagent kits, constitute material parts of the inventions

 5   of the ’973 Patent and that they are not a staple article or commodity of commerce suitable for

 6   substantial non-infringing use. As documented above, DNBSEQ systems are specialized

 7   sequencing instruments that carry out a specific method for sequencing DNA using either

 8   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

 9   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

10   a staple article of commerce suitable for substantial non-infringing use. MGI Ltd. knows that

11   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

12   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

13   for substantial non-infringing use because these products have no use apart from infringing the ’973

14   Patent. MGI Ltd. knows that the use of its products by other Defendants and third parties infringes

15   the ’973 Patent and supplies them anyway.

16          Willful Infringement By MGI Ltd.

17          111.    As set forth throughout this Complaint, MGI Ltd. has acted willfully and egregiously
18   in performing the acts of infringement and threatening to perform the acts of infringement identified
19   in this Complaint. MGI Ltd.’s infringement of the ’973 Patent has been and is deliberate and willful

20   and constitutes egregious misconduct. On information and belief, MGI Ltd., with the other

21   Defendants, monitors Illumina’s patents, including the enforcement of related patents against

22   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’973 Patent

23   since at least December 31, 2009, when the patent application was first published. Alternatively,

24   MGI Ltd. was or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI

25   filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina

26   served them with the complaint alleging infringement of the ’537 Patent. Despite this, MGI Ltd.

27   continues to perform the acts of infringement and threatens to perform the acts of infringement

28


     COMPLAINT FOR PATENT INFRINGEMENT               34                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 35 of 89




 1   identified in this Complaint. In performing the acts of infringement and threatening to perform the

 2   acts of infringement identified in this Complaint, MGI Ltd. has been willfully blind to its ongoing

 3   infringement.

 4            112.   MGI Ltd.’s infringement of the ’973 Patent has injured Illumina in its business and

 5   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 6   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 7   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 8            113.   MGI Ltd.’s infringement of the ’973 Patent has caused irreparable harm to Illumina

 9   and will continue to cause such harm unless and until their infringing activities are enjoined by this

10   Court.

11            MGI Americas’ Infringement of the ’973 Patent

12            114.   Illumina’s patented sequencing technology is well-known and has been enforced
13   very publicly against infringers. Together with the other Defendants, MGI Americas has copied that
14   technology. On information and belief, MGI Americas has had knowledge of the ’973 Patent at
15   least since December 31, 2009, when the patent application was first published. Alternatively, MGI
16   Americas was or should have been aware of the ’973 Patent at least by October 5, 2017, when CGI
17   filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina
18   served them with the complaint alleging infringement of the ’537 Patent.
19            Direct Infringement By MGI Americas

20            115.   MGI Americas has and is directly infringing the ’973 Patent pursuant to 35 U.S.C. §

21   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products within the United

22   States. Specifically, because MGI Americas claims to be the “leading manufacturer and developer

23   of BGI’s proprietary NGS instrumentation,” MGI Americas has used DNBSEQ products in the

24   United States. MGI Americas’ Silicon Valley, California facility has a “State-of-the-art technology

25   research and development base.”

26            Induced Infringement By MGI Americas

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               35                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 36 of 89




 1          116.    MGI Americas is liable for their induced infringement of the ’973 Patent pursuant to

 2   35 U.S.C. § 271(b). Specifically, MGI Americas has and is actively, knowingly, and intentionally

 3   inducing of at least claim 13 of the ’973 Patent through a range of activities related to DNBSEQ

 4   products, among other infringing acts. MGI Americas is responsible for substantial marketing of

 5   BGI products, including DNBSEQ products, and is threatening to encourage and support the sale

 6   of those products in the United States.

 7          117.    On information and belief, MGI Americas will induce infringement when it begins

 8   making infringing sequencing instruments and CoolMPS™ reagents commercially available, as it

 9   recently provided notice it would do. Ex. 40. On information and belief, MGI Americas will induce

10   infringement when it begins to make infringing sequencing instruments and standardMPS reagents

11   available to key opinion leaders on a no cost trial basis in the United States.

12          118.    MGI Americas has induced infringement by controlling, alone or in concert with the

13   other Defendants, the design, manufacture and supply of DNBSEQ products with the knowledge

14   and specific intent that users, including other Defendants, will use the DNBSEQ products to infringe

15   by performing the patented methods of the ’973 Patent. MGI Americas distributes, inter alia, the

16   DNBSEQ User Manual(s), the various reagent kit manuals, technical handbooks, product detail

17   sheets, and technical specification sheets. These materials direct users, including other Defendants,

18   to use DNBSEQ systems and DNBSEQ reagent kits in an infringing manner. By providing reagent

19   kits and directing users to purchase these reagent kits for use on DNBSEQ systems, BGI Americas

20   induces infringement.

21          119.    MGI Americas has induced infringement by distributing materials or apparatuses to

22   be used with the DNBSEQ systems, including for example the MGISP-960, with the knowledge

23   and specific intent that users, including the other Defendants, will use these products to infringe by

24   performing the patented methods of the ’973 Patent.

25          120.    MGI Americas has induced infringement by distributing DNBSEQ reagent kits (with

26   both standardMPS and CoolMPS™ chemistry) with the knowledge and specific intent that users,

27   including other Defendants, will use these products to infringe by performing the patented methods

28


     COMPLAINT FOR PATENT INFRINGEMENT                36                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 37 of 89




 1   of the ’973 Patent. For example, Ms. Abigail Frank, Field Service Engineer at MGI represents that

 2   her job entails “servic[ing] NGS instruments and lab automated work stations at Complete

 3   Genomics in San Jose, as well as external customers throughout North and South America.” Ex. 28.

 4          121.     MGI Americas has induced infringement by users of its products, including other

 5   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

 6   with the knowledge and specific intent that users will use DNBSEQ products to infringe by

 7   performing the patented methods of the ’973 Patent.

 8          122.     MGI Americas has induced infringement by distributing other instructional

 9   materials, product manuals, technical materials, and bioinformatics software platforms with the

10   knowledge and the specific intent to encourage and facilitate the infringing use of their DNBSEQ

11   products. For example, MGI Americas is responsible for the DNBSEQ User Manuals, the various

12   reagent kit manuals, technical handbooks, product detail sheets, and technical specification sheets.

13   These materials direct users, including other Defendants, to use DNBSEQ products in an infringing

14   manner. For example, the DNBSEQ reagent kit handbooks state that the kits are for preparation of

15   DNA sequencing using DNBSEQ systems, which are sold with pre-programmed software protocols

16   that control operation of DNBSEQ sequencers so that each use of the DNBSEQ sequencer infringes.

17   By providing reagent kits and directing users, including other Defendants, to purchase these reagent

18   kits for use on DNBSEQ systems, MGI Americas induces infringement.

19          123.     Further, MGI Americas induces the infringement of other Defendants by

20   participating in, supporting, and encouraging their use of DNBSEQ products at the San Jose facility

21   and elsewhere in the United States.

22          124.     MGI Americas acted with knowledge that the induced acts constitute infringement.

23   MGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

24   infringement.

25          Contributory Infringement By MGI Americas

26          125.     MGI Americas is liable for contributory infringement of the ’973 Patent pursuant to

27   35 U.S.C. § 271(c). Specifically, MGI Americas has and is contributing to the infringement of the

28


     COMPLAINT FOR PATENT INFRINGEMENT               37                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 38 of 89




 1   ’973 Patent by, without authority, distributing within the United States, materials and apparatuses

 2   for practicing the claimed invention of the ’973 Patent, including at least DNBSEQ systems, the

 3   DNBSEQ Sample Preparation Systems, and the associated reagent kits (with both standardMPS and

 4   CoolMPS™ chemistry). These products constitute a material part of the claimed invention of the

 5   ’973 Patent.

 6          126.    MGI Americas knows that DNBSEQ systems, materials and apparatuses designed

 7   for use with DNBSEQ systems, and the associated reagent kits, constitute material parts of the

 8   inventions of the ’973 Patent and that they are not a staple article or commodity of commerce

 9   suitable for substantial non-infringing use. As documented above, DNBSEQ systems are specialized

10   sequencing instruments that carry out a specific method for sequencing DNA using either

11   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

12   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

13   a staple article of commerce suitable for substantial non-infringing use. MGI Americas knows that

14   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

15   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

16   for substantial non-infringing use because these products have no use apart from infringing the ’973

17   Patent. MGI Americas knows that the use of its products by other Defendants and third parties

18   infringes the ’973 Patent and supplies them anyway.

19          Willful Infringement By MGI Americas

20          127.    As set forth throughout this Complaint, MGI Americas has acted willfully and

21   egregiously in performing the acts of infringement and threatening to perform the acts of

22   infringement identified in this Complaint. MGI Americas’ infringement of the ’973 Patent has been

23   and is deliberate and willful and constitutes egregious misconduct. On information and belief, MGI

24   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of

25   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware

26   of the ’973 Patent since at least December 31, 2009, when the patent application was first published.

27   Alternatively, MGI Americas was or should have been aware of the ’973 Patent at least by October

28


     COMPLAINT FOR PATENT INFRINGEMENT               38                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 39 of 89




 1   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

 2   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

 3   this, MGI Americas continues to perform the acts of infringement and threatens to perform the acts

 4   of infringement identified in this Complaint. In performing the acts of infringement and threatening

 5   to perform the acts of infringement identified in this Complaint, MGI Americas has been willfully

 6   blind to its ongoing infringement.

 7          128.      MGI Americas’ infringement of the ’973 Patent has injured Illumina in its business

 8   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

 9   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

10   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

11          129.      MGI Americas’ infringement of the ’973 Patent has caused irreparable harm to

12   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

13   by this Court.

14          CGI’s Infringement of the ’973 Patent

15          130.      Illumina’s patented sequencing technology is well-known and has been enforced
16   very publicly against infringers. Together with the other Defendants, CGI has copied that
17   technology. On information and belief, CGI has had knowledge of the ’973 Patent at least since
18   December 31, 2009, when the patent application was first published. Alternatively, CGI was or
19   should have been aware of the ’973 Patent at least by October 5, 2017, when CGI filed an IPR

20   against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with

21   the complaint alleging infringement of the ’537 Patent.

22          Direct Infringement By CGI

23          131.      CGI has and is directly infringing the ’973 Patent pursuant to 35 U.S.C. § 271(a),

24   literally or under the doctrine of equivalents, by using DNBSEQ products within the United States,

25   among other infringing acts. CGI has installed DNBSEQ systems at CGI locations in the United

26   States, including its San Jose, California facility. CGI has used the DNBSEQ in the United States.

27          Induced Infringement by CGI

28


     COMPLAINT FOR PATENT INFRINGEMENT                39                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 40 of 89




 1             132.   CGI is liable for their induced infringement of the ’973 Patent pursuant to 35 U.S.C.

 2   § 271(b). Specifically, CGI has and is actively, knowingly, and intentionally inducing infringement

 3   of at least claim 13 of the ’973 Patent through a range of activities related to DNBSEQ products,

 4   among other infringing acts. CGI is responsible for substantial marketing of BGI products, including

 5   DNBSEQ products, and is threatening to encourage and support the sale of those products in the

 6   United States.

 7             133.   CGI has induced infringement by controlling, alone or in concert with the other

 8   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

 9   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

10   that users, including other Defendants, will use these products to infringe by performing the

11   patented methods of the ’973 Patent.

12             134.   CGI has induced infringement by controlling, with the other Defendants, the design,

13   manufacture, and supply of various DNBSEQ reagent kits (with both standardMPS and CoolMPS™

14   chemistry), with the knowledge and specific intent that users, including other Defendants, will use

15   these products to infringe by performing the patented methods of the ’973 Patent.

16             135.   CGI has induced infringement by disseminating promotional and marketing

17   materials relating to DNBSEQ products with the knowledge and specific intent that users, including

18   other Defendants, will use the DNBSEQ products to infringe by performing the patented methods

19   of the ’973 Patent.

20             136.   CGI has induced infringement by creating distribution channels for the

21   aforementioned DNBSEQ products, materials and apparatuses for use with the DNBSEQ systems,

22   and the associated reagent kits, with the knowledge and specific intent that users, including other

23   Defendants, will use these products to infringe by performing the patented methods of the ’973

24   Patent.

25             137.   CGI has induced infringement by distributing other instructional materials, product

26   manuals, technical materials, and bioinformatics software platforms with the knowledge and the

27   specific intent to encourage and facilitate the infringing use of their DNBSEQ products. These

28


     COMPLAINT FOR PATENT INFRINGEMENT                40                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 41 of 89




 1   materials direct users, including other Defendants, to use DNBSEQ products in an infringing

 2   manner. For example, the DNBSEQ reagent kit manuals state that the kits are for preparation of

 3   DNA sequencing using DNBSEQ systems, which are sold with pre-programmed software protocols

 4   that control operation of DNBSEQ sequencers so that each use of the DNBSEQ sequencer infringes.

 5   By providing reagent kits and directing users to purchase these reagent kits for use on DNBSEQ

 6   systems, CGI induces infringement.

 7          138.    Further, CGI induces the infringement of other Defendants by participating in,

 8   supporting, and encouraging their use of DNBSEQ products at the San Jose facility and elsewhere

 9   in the United States.

10          139.    CGI acted with knowledge that the induced acts constitute infringement. CGI acted

11   with knowledge of or willful blindness with regards to users’ underlying infringement.

12          Contributory Infringement by CGI

13          140.    CGI is liable for contributory infringement of the ’973 Patent pursuant to 35 U.S.C.
14   § 271(c). Specifically, CGI has and is contributing to infringement of the ’973 Patent by, without
15   authority, supplying within the United States, materials and apparatuses for practicing the claimed
16   invention of the ’973 Patent, including at least DNBSEQ systems, the DNBSEQ Sample Preparation
17   Systems, and the associated reagent kits (with both standardMPS and CoolMPS™ chemistry).
18   These products constitute a material part of the claimed invention of the ’973 Patent.
19          141.    CGI knows that DNBSEQ systems, materials and apparatuses designed for use with

20   DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the inventions of the

21   ’973 Patent and that they are not a staple article or commodity of commerce suitable for substantial

22   non-infringing use. As documented above, DNBSEQ systems are specialized sequencing

23   instruments that carry out a specific method for sequencing DNA using either standardMPS or

24   CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or apparatuses

25   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are a staple

26   article of commerce suitable for substantial non-infringing use. CGI knows that DNBSEQ systems,

27   the materials or apparatuses specifically designed for use with DNBSEQ systems, and the DNBSEQ

28


     COMPLAINT FOR PATENT INFRINGEMENT               41                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 42 of 89




 1   reagents kits are not staple articles or commodities of commerce suitable for substantial non-

 2   infringing use because these products have no use apart from infringing the ’973 Patent. CGI knows

 3   that the use of its products by other Defendants and third parties infringes the ’973 Patent and it

 4   supplies them anyway.

 5            Willful Infringement By CGI

 6            142.   As set forth throughout this Complaint, CGI has acted willfully and egregiously in

 7   performing the acts of infringement and threatening to perform the acts of infringement identified

 8   in this Complaint. CGI’s infringement of the ’973 Patent has been and is deliberate and willful and

 9   constitutes egregious misconduct. On information and belief, CGI, with the other Defendants,

10   monitors Illumina’s patents, including the enforcement of related patents against Defendants and

11   others, in both the U.S. and abroad, and is or should be aware of the ’973 Patent since at least

12   December 31, 2009, when the patent application was first published. Alternatively, CGI was or

13   should have been aware of the ’973 Patent at least by October 5, 2017, when CGI filed an IPR

14   against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with

15   the complaint alleging infringement of the ’537 Patent. Despite this, CGI continues to perform the

16   acts of infringement and threatens to perform the acts of infringement identified in this Complaint.

17   In performing the acts of infringement and threatening to perform the acts of infringement identified

18   in this Complaint, CGI has been willfully blind to its ongoing infringement.

19            143.   CGI’s infringement of the ’973 Patent has injured Illumina in its business and

20   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

21   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

22   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

23            144.   CGI’s infringement of the ’973 Patent has caused irreparable harm to Illumina and

24   will continue to cause such harm unless and until their infringing activities are enjoined by this

25   Court.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               42                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 43 of 89




 1                                               COUNT II
 2                       Infringement of U.S. Patent No. 7,541,444 (“’444 Patent”)
 3           145.    Illumina re-alleges and incorporates by this reference the allegations contained

 4   throughout this Complaint into each allegation of infringement and request for remedies.

 5           146.    Defendants and users of Defendants’ infringing products have and continue to

 6   directly infringe, literally or by equivalence, claim 3 of the ’444 Patent by importing, selling,

 7   offering to sell, and using the DNBSEQ products and other infringing products. The following

 8   allegations identify the acts of direct, induced and contributory infringement by each named

 9   defendant as supplemented by the allegations throughout this Complaint.

10          BGI Ltd.’s Infringement of the ’444 Patent

11           147.    Illumina’s patented sequencing technology is well-known and has been enforced
12   very publicly against infringers. Together with the other Defendants, BGI Ltd. has copied that
13   technology. On information and belief, BGI Ltd. has had knowledge of the ’444 Patent at least since
14   July 19, 2007, when the patent application was first published. Alternatively, BGI Ltd. was or
15   should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed an IPR
16   against the related ’537 Patent.
17           148.    BGI Ltd. has failed to resist the temptation of importing its infringing technology
18   into the large United States market and has done so in the face of the ’444 Patent. BGI Ltd. knows
19   that its activities in connection with the DNBSEQ products will infringe the ’444 Patent.

20          Direct Infringement By BGI Ltd.

21           149.    BGI Ltd. has directly infringed and continues to directly infringe the ’444 Patent

22   pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by importing the

23   DNBSEQ products into the United States and using DNBSEQ products within the United States,

24   among other infringing acts. Specifically, BGI Ltd. has used DNBSEQ products in the United States

25   at its San Jose, California facility.

26           150.    Alternatively, BGI Ltd. directly infringes because it directs and controls other BGI

27   entities with respect to their use of DNBSEQ products in the United States. Upon information and

28


     COMPLAINT FOR PATENT INFRINGEMENT               43                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 44 of 89




 1   belief, BGI Ltd. has directed, either directly or indirectly, its subsidiaries and affiliates, including

 2   the other Defendants, to develop, install, and use the MGISEQ-2000 and BGISEQ-500 in its San

 3   Jose, California facility. For example, BGI Ltd.’s own press release asserts that “the BGISEQ-500

 4   NGS platform [was] developed by it’s [sic] Complete Genomics Subsidiary in Silicon Valley,

 5   California.” Ex. 7 at 3. BGI Ltd.’s direction and control of this and the other infringing conduct of

 6   its subsidiaries set forth herein can be reasonably inferred from BGI’s public documents and

 7   activity.

 8           151.   For example, BGI Ltd.’s website represents that it has multiple locations in

 9   California, including San Francisco, San Jose, Los Angeles, and San Diego. Ex. 50 (available at:

10   http://en.genomics.cn/en-global.html (last accessed: February 25, 2020). It touts that it has both

11   “representative offices” and “laboratories” in California, thus suggesting that it controls the
12   activities in those offices notwithstanding that they may be formally associated with another BGI
13   entity. In addition, CGI identified BGI Ltd. as a real-party-in-interest in CGI’s IPR directed to the
14   ’537 Patent, thus indicating that BGI ultimately directs and controls the BGI Group’s activity that
15   infringes the ’444 Patent.
16           152.   Further, BGI Ltd.’s executives travel to California to manage and promote the
17   infringing products. This includes BGI Ltd.’s presence at industry and trade shows, including
18   SynBioBeta SF 2017 in San Francisco, California (Oct. 3-5, 2017); J.P. Morgan Healthcare
19   Conference in San Francisco, California (Jan. 8-11, 2018); Plant & Animal Genome Conference

20   (“PAG”) XXVI in San Diego, California (Jan. 13-17, 2018); American Society of Human Genetics

21   2018 in San Diego, California (Oct. 16-20, 2018); and PAG XXVII in San Diego, California (Jan.

22   12-16, 2019). Exs. 51, 7-10. For example, BGI Ltd.’s CEO, Ye Yin, traveled to the Northern District

23   of California to promote the accused products at the J.P. Morgan Conference in January 2018. Ex.

24   7. Indeed, BGI Ltd.’s executives often travel to this District in order to manage and direct the

25   infringing activity.

26           Induced Infringement by BGI Ltd.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                44                                     Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 45 of 89




 1             153.   BGI Ltd. is liable for the induced infringement of the ’444 Patent pursuant to 35

 2   U.S.C. § 271(b). Specifically, BGI Ltd. has and is actively, knowingly, and intentionally inducing

 3   infringement of at least claim 3 of the ’444 Patent through a range of activities related to the

 4   DNBSEQ systems. BGI Ltd. is responsible for substantial marketing of BGI products, including the

 5   DNBSEQ, and is threatening to encourage and support the sale of those products in the United

 6   States.

 7             154.   BGI Ltd. has induced infringement by controlling, alone or in concert with other

 8   Defendants, the design, manufacture, and supply of the DNBSEQ systems with the knowledge and

 9   specific intent that users, including other Defendants, will use the DNBSEQ systems to infringe by

10   using the patented nucleotides of the ’444 Patent. For example, BGI has controlled, alone or in

11   concert with the other Defendants, the design, manufacture, and supply of the DNBSEQ systems

12   such that the DNBSEQ systems have pre-programmed software protocols that control operation of

13   the DNBSEQ systems so that users, including other Defendants, are given the sole option of

14   operating the DNBSEQ systems in a manner that infringes.

15             155.   BGI has induced infringement by controlling, alone or in concert with the other

16   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

17   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

18   that users, including the other Defendants, will use these products to infringe by using the patented

19   nucleotides of the ’444 Patent.

20             156.   BGI Ltd. has induced infringement by controlling, alone or in concert with the other

21   Defendants, the design, manufacture, and supply of various reagent kits (with both standardMPS

22   and CoolMPS™ chemistry), including for example the CoolMPS High-throughput Rapid

23   Sequencing Set (DNBSEQ-G400RS FCL SE100) or DNBSEQ-G400RS High-throughput Rapid

24   Sequencing Set (FCS SE100) which contains all reagents (including dNTPs that are needed to

25   perform DNA sequencing on the DNBSEQ-G400RS), with the knowledge and specific intent that

26   users, including the other Defendants, will use these products to infringe by using the patented

27   nucleotides of the ’444 Patent.

28


     COMPLAINT FOR PATENT INFRINGEMENT                45                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 46 of 89




 1          157.    BGI Ltd. has induced infringement by disseminating promotional and marketing

 2   materials relating to the DNBSEQ systems with the knowledge and specific intent that users,

 3   including the other Defendants, will use these sequencing instruments to infringe by using the

 4   patented nucleotides of the ’444 Patent. For example, BGI Ltd. CEO, Ye Yin, promoted the

 5   BGISEQ-500 at the J.P. Morgan Conference in 2018.

 6          158.    BGI Ltd. has induced infringement by distributing other instructional materials,

 7   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 8   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products by

 9   others, including the other Defendants. For example, BGI Ltd. is responsible for the DNBSEQ User

10   Manuals, the various reagent kit manuals, technical handbooks, product detail sheets, and technical

11   specification sheets. These materials direct users to use DNBSEQ products in an infringing manner.

12          159.    Further, BGI Ltd. induces the infringement of the other Defendants by directing,

13   participating in, supporting, and encouraging their use of the DNBSEQ products at the San Jose

14   facility and elsewhere in the United States.

15          160.    BGI Ltd. performed all these acts with knowledge that the induced acts constitute

16   infringement. At a minimum, BGI Ltd. acted with knowledge of or willful blindness with regards

17   to users’ underlying infringement.

18          Contributory Infringement By BGI Ltd.

19          161.    BGI Ltd. is liable for contributory infringement of the ’444 Patent pursuant to 35

20   U.S.C. § 271(c). Specifically, BGI Ltd. has and is contributing to the infringement of the ’444 Patent

21   by, without authority, supplying within the United States, materials and apparatuses for practicing

22   the claimed invention of the ’444 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

23   Preparation Systems, and the DNBSEQ reagent kits (with both standardMPS and CoolMPS™

24   chemistry). These products constitute a material part of the claimed invention of the ’444 Patent.

25          162.    BGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

26   with DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the inventions

27   of the ’444 Patent and that they are not a staple article or commodity of commerce suitable for

28


     COMPLAINT FOR PATENT INFRINGEMENT               46                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 47 of 89




 1   substantial non-infringing use. As documented above, DNBSEQ systems are a specialized

 2   sequencing instruments that carry out a specific method for sequencing DNA using either

 3   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

 4   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

 5   a staple article of commerce suitable for substantial non-infringing use. BGI Ltd. knows that

 6   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

 7   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

 8   for substantial non-infringing use because these products have no use apart from infringing the ’444

 9   Patent. BGI Ltd. knows that the use of its products by the other Defendants and third parties

10   infringes the ’444 Patent and it supplies them anyway.

11          Infringement Under 271(f) By BGI Ltd.

12          163.    On information and belief, BGI Ltd. has supplied in or from the United States the
13   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the
14   components of the claims of the ’444 Patent, where such components are uncombined in whole or
15   in part, in such manner as to actively induce the combination of such components outside of the
16   United States in a manner that would infringe the patent if such combination occurred within the
17   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, BGI
18   Ltd. has supplied in or from the United States components of DNBSEQ products, which products
19   are especially made or especially adapted for use in practicing the claims of the ’444 Patent and are

20   not staple articles or commodities of commerce suitable for substantial noninfringing use, knowing

21   that such component is so made or adapted and intending that such component will be combined

22   outside of the United States in a manner that would infringe the patent if such combination occurred

23   within the United States, in violation of 35 USC § 271(f)(2).

24          Willful Infringement By BGI Ltd.

25          164.    As set forth throughout this Complaint, BGI Ltd. has acted willfully and egregiously

26   in performing the acts of infringement and threatening to perform the acts of infringement identified

27   in this Complaint. BGI Ltd.’s infringement of the ’444 Patent has been and is deliberate and willful

28


     COMPLAINT FOR PATENT INFRINGEMENT               47                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 48 of 89




 1   and constitutes egregious misconduct. On information and belief, BGI Ltd., with the other

 2   Defendants, monitors Illumina’s patents, including the enforcement of related patents against

 3   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’444 Patent

 4   since at least July 19, 2007, when the patent application was first published. Alternatively, BGI Ltd.

 5   was or should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed an

 6   IPR against the related ’537 Patent. Despite this, BGI Ltd. continues to perform the acts of

 7   infringement and threatens to perform the acts of infringement identified in this Complaint. In

 8   performing the acts of infringement and threatening to perform the acts of infringement identified

 9   in this Complaint, BGI Ltd. has been willfully blind to its ongoing infringement.

10            165.   BGI Ltd.’s infringement of the ’444 Patent has injured Illumina in its business and

11   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

12   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

13   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

14            166.   BGI Ltd.’s infringement of the ’444 Patent has caused irreparable harm to Illumina

15   and will continue to cause such harm unless and until their infringing activities are enjoined by this

16   Court.

17            BGI Americas’ Infringement of the ’444 Patent

18            167.   Illumina’s patented sequencing technology is well-known and has been enforced
19   very publicly against infringers. Together with the other Defendants, BGI Americas has copied that

20   technology. On information and belief, BGI Americas has had knowledge of the ’444 Patent at least

21   since July 19, 2007, when the patent application was first published. Alternatively, BGI Americas

22   was or should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed an

23   IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them

24   with the complaint alleging infringement of the ’537 Patent.

25            Direct Infringement By BGI Americas

26            168.   BGI Americas has and is directly infringing the ’444 Patent pursuant to 35 U.S.C. §

27   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products within the United

28


     COMPLAINT FOR PATENT INFRINGEMENT               48                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 49 of 89




 1   States, among other infringing acts. Specifically, BGI Americas has used DNBSEQ products in the

 2   United States at its San Jose, California facility.

 3          Induced Infringement By BGI Americas

 4          169.     BGI Americas is liable for their induced infringement of the ’444 Patent pursuant to

 5   35 U.S.C. § 271(b). Specifically, BGI Americas has and is actively, knowingly, and intentionally

 6   inducing infringement of at least claim 3 of the ’444 Patent through a range of activities related to

 7   DNBSEQ products, among other things.

 8          170.     BGI Americas is inducing infringement by promoting the use of DNBSEQ products

 9   with the knowledge and specific intent that users, including other Defendants, will use DNBSEQ

10   products to infringe by using the patented nucleotides of the ’444 Patent. BGI Americas is

11   responsible for substantial marketing of BGI products, including DNBSEQ products, and is

12   threatening to encourage and support the sale of those products in the United States.

13          171.     BGI Americas is inducing infringement by disseminating promotional and marketing

14   materials relating to DNBSEQ products with the knowledge and specific intent that users, including

15   other Defendants, will use DNBSEQ products to infringe by using the patented nucleotides of the

16   ’444 Patent.

17          172.     BGI Americas is inducing infringement by distributing other instructional materials,

18   product manuals, technical materials, and bioinformatics software platforms with the knowledge

19   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products.

20   These materials direct users, including other Defendants, to use DNBSEQ products in an infringing

21   manner. By providing reagent kits for use on DNBSEQ systems, BGI Americas induces

22   infringement.

23          173.     Further, BGI Americas induces the infringement of other Defendants by participating

24   in, supporting, and encouraging their use of the DNBSEQ products at the San Jose facility and

25   elsewhere in the United States.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 49                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 50 of 89




 1          174.     BGI Americas acted with knowledge that the induced acts constitute infringement.

 2   BGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

 3   infringement.

 4          Contributory Infringement by BGI Americas

 5          175.     BGI Americas is liable for contributory infringement of the ’444 Patent pursuant to

 6   35 U.S.C. § 271(c). Specifically, BGI Americas contributes to the infringement of the ’444 Patent

 7   by, without authority, supplying within the United States materials and apparatuses for using the

 8   claimed invention of the ’444 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

 9   Preparation Systems, and the associated reagent kits (with both standardMPS and CoolMPS™

10   chemistry). These products constitute a material part of the claimed inventions of the ’444 Patent.

11          176.     BGI Americas knows that DNBSEQ systems, materials and apparatuses designed for

12   use with DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the

13   inventions of the ’444 Patent and that they are not a staple article or commodity of commerce

14   suitable for substantial non-infringing use. As documented above, DNBSEQ systems are specialized

15   sequencing instruments that carry out a specific method for sequencing DNA using either

16   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

17   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

18   a staple article of commerce suitable for substantial non-infringing use. BGI Americas knows that

19   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

20   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

21   for substantial non-infringing use because these products have no use apart from infringing the ’444

22   Patent. BGI Americas knows that the use of its products by other Defendants and third parties

23   infringes the ’444 Patent and supplies them anyway.

24          Infringement Under 271(f) By BGI Americas

25          177.     On information and belief, BGI Americas has supplied in or from the United States

26   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

27   components of the claims of the ’444 Patent, where such components are uncombined in whole or

28


     COMPLAINT FOR PATENT INFRINGEMENT               50                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 51 of 89




 1   in part, in such manner as to actively induce the combination of such components outside of the

 2   United States in a manner that would infringe the patent if such combination occurred within the

 3   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, BGI

 4   Americas has supplied in or from the United States components of DNBSEQ products, which

 5   products are especially made or especially adapted for use in practicing the claims of the ’444 Patent

 6   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

 7   knowing that such component is so made or adapted and intending that such component will be

 8   combined outside of the United States in a manner that would infringe the patent if such combination

 9   occurred within the United States, in violation of 35 USC § 271(f)(2).

10          Willful Infringement By BGI Americas

11          178.    As set forth throughout this Complaint, BGI Americas has acted willfully and
12   egregiously in performing the acts of infringement and threatening to perform the acts of
13   infringement identified in this Complaint. BGI Americas’ infringement of the ’444 Patent has been
14   and is deliberate and willful and constitutes egregious misconduct. On information and belief, BGI
15   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of
16   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware
17   of the ’444 Patent since at least July 19, 2007, when the patent application was first published.
18   Alternatively, BGI Americas was or should have been aware of the ’444 Patent at least by October
19   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

20   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

21   this, BGI Americas continues to perform the acts of infringement and threatens to perform the acts

22   of infringement identified in this Complaint. In performing the acts of infringement and

23   threatening to perform the acts of infringement identified in this Complaint, BGI Americas. has
24   been willfully blind to its ongoing infringement.
25          179.    BGI Americas’ infringement of the ’444 Patent has injured Illumina in its business
26   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant
27

28


     COMPLAINT FOR PATENT INFRINGEMENT               51                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 52 of 89




 1   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 2   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 3          180.      BGI Americas’ infringement of the ’444 Patent has caused irreparable harm to

 4   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

 5   by this Court.

 6          MGI Ltd.’s Infringement of the ’444 Patent

 7          181.      Illumina’s patented sequencing technology is well-known and has been enforced

 8   very publicly against infringers. Together with the other Defendants, MGI Ltd. has copied that

 9   technology. On information and belief, MGI Ltd. has had knowledge of the ’444 Patent since at

10   least July 19, 2007, when the patent application was first published. Alternatively, MGI Ltd. was or

11   should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed an IPR

12   against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with

13   the complaint alleging infringement of the ’537 Patent.

14          Direct Infringement By MGI Ltd.

15          182.      MGI Ltd. directly infringes the ’444 Patent pursuant to 35 U.S.C. § 271(a), literally
16   or under the doctrine of equivalents, because it is responsible for the use of DNBSEQ products in
17   the United States. Specifically, because MGI Ltd. claims to be the “leading manufacturer and
18   developer of BGI’s proprietary NGS instrumentation,” MGI Ltd. has used DNBSEQ products in
19   the United States. MGI Ltd.’s website states that its Silicon Valley, California facility has a “State-

20   of-the-art technology research and development base.”

21          Induced Infringement By MGI Ltd.

22          183.      MGI Ltd. is liable for the induced infringement of the ’444 Patent pursuant to 35

23   U.S.C. § 271(b). Specifically, MGI Ltd. is actively, knowingly, and intentionally inducing

24   infringement of at least claims 3 of the ’444 Patent through a range of activities related to the

25   DNBSEQ products, among other infringing acts. MGI Ltd. is responsible for substantia marketing

26   of BGI products, including DNBSEQ products, and is threatening to encourage and support the sale

27   of those products in the United States.

28


     COMPLAINT FOR PATENT INFRINGEMENT                52                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 53 of 89




 1          184.   On information and belief, MGI Ltd. has induced infringement and will continue to

 2   do so by offering to sell and selling its infringing CoolMPS™ sequencers and reagent kits, as it

 3   announced recently. Ex. 39.

 4          185.   MGI Ltd. has induced infringement by controlling, alone or in concert with the other

 5   Defendants, the design, manufacture, and supply of DNBSEQ products with the knowledge and

 6   specific intent that users, including other Defendants, will use the DNBSEQ products to infringe by

 7   using the patented nucleotides of the ’444 Patent. For example, MGI Ltd. is the “legal manufacturer”

 8   of DNBSEQ products. MGI Ltd. controls the website on which DNBSEQ products are marketed

 9   and sold. MGI Ltd. controls the website that hosts inter alia the DNBSEQ User Manual(s), the

10   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

11   sheets. These materials direct users, including other Defendants, to use DNBSEQ systems and

12   DNBSEQ reagent kits in an infringing manner. By providing reagent kits and directing users,

13   including other Defendants, to purchase these reagent kits for use on DNBSEQ systems, MGI Ltd.

14   induces infringement.

15          186.   MGI Ltd. has induced infringement by controlling, alone or in concert with the other

16   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

17   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

18   that users, including other Defendants, will use these products to infringe by using the patented

19   nucleotides of the ’444 Patent.

20          187.   MGI Ltd. has induced infringement by controlling, alone or in concert with the other

21   Defendants, the design, manufacture, and supply of various DNBSEQ reagent kits (with both

22   standardMPS and CoolMPS™ chemistry), with the knowledge and specific intent that users,

23   including other Defendants, will use these products to infringe by using the patented nucleotides of

24   the claimed inventions. For example, Ms. Abigail Frank, Field Service Engineer at MGI represents

25   that her job entails “servic[ing] NGS instruments and lab automated work stations at Complete

26   Genomics in San Jose, as well as external customers throughout North and South America.” Ex. 28.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT              53                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 54 of 89




 1          188.     MGI Ltd. has induced infringement by users of its products, including the other

 2   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

 3   with the knowledge and specific intent that users will use DNBSEQ products to infringe by using

 4   the patented nucleotides of the ’444 Patent. MGI Ltd. controls the website that hosts promotional

 5   and marketing materials.

 6          189.     MGI Ltd. has induced infringement by distributing other instructional materials,

 7   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 8   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products. For

 9   example, MGI Ltd. is responsible for the DNBSEQ User Manuals, the various reagent kit manuals,

10   technical handbooks, product detail sheets, and technical specification sheets, all of which are

11   available on the MGI Ltd.’s website. These materials direct users, including other Defendants, to

12   use DNBSEQ products in an infringing manner. For example, the DNBSEQ reagent kit handbooks

13   state that the kits are for preparation of DNA sequencing using DNBSEQ systems, which are sold

14   with pre-programmed software protocols that control operation of DNBSEQ sequencers so that each

15   use of the DNBSEQ sequencer infringes. By providing reagent kits and directing users, including

16   other Defendants, to purchase these reagent kits for use on DNBSEQ systems, MGI Ltd. induces

17   infringement.

18          190.     Further, MGI Ltd. induces the infringement of other Defendants by participating in,

19   supporting, and encouraging their use of DNBSEQ products at the San Jose facility and elsewhere

20   in the United States.

21          191.     MGI Ltd. acted with knowledge that the induced acts constitute infringement. MGI

22   Ltd. acted with knowledge of or willful blindness with regards to users’ underlying infringement.

23          Contributory Infringement By MGI Ltd.

24          192.     MGI Ltd. is liable for contributory infringement of the ’444 Patent pursuant to 35

25   U.S.C. § 271(c). Specifically, MGI Ltd. contributes to the infringement of the ’444 Patent by,

26   without authority, supplying within the United States, materials and apparatuses for using the

27   claimed invention of the ’444 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

28


     COMPLAINT FOR PATENT INFRINGEMENT               54                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 55 of 89




 1   Preparation Systems, and the associated reagent kits (with both standardMPS and CoolMPS™

 2   chemistry). These products constitute a material part of the claimed invention of the ’444 Patent.

 3          193.    MGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

 4   with DNBSEQ systems, and the associated reagent kits, constitute material parts of the inventions

 5   of the ’444 Patent and that they are not a staple article or commodity of commerce suitable for

 6   substantial non-infringing use. As documented above, DNBSEQ systems are specialized

 7   sequencing instruments that carry out a specific method for sequencing DNA using either

 8   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

 9   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

10   a staple article of commerce suitable for substantial non-infringing use. MGI Ltd. knows that

11   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

12   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

13   for substantial non-infringing use because these products have no use apart from infringing the ’444

14   Patent. MGI Ltd. knows that the use of its products by other Defendants and third parties infringes

15   the ’444 Patent and supplies them anyway.

16          Infringement Under 271(f) By MGI Ltd.

17          194.    On information and belief, MGI Ltd. has supplied in or from the United States
18   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the
19   components of the claims of the ’444 Patent, where such components are uncombined in whole or

20   in part, in such manner as to actively induce the combination of such components outside of the

21   United States in a manner that would infringe the patent if such combination occurred within the

22   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, MGI

23   Ltd. has supplied in or from the United States components of DNBSEQ products, which products

24   are especially made or especially adapted for use in practicing the claims of the ’444 Patent and are

25   not staple articles or commodities of commerce suitable for substantial noninfringing use, knowing

26   that such component is so made or adapted and intending that such component will be combined

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               55                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 56 of 89




 1   outside of the United States in a manner that would infringe the patent if such combination occurred

 2   within the United States, in violation of 35 USC § 271(f)(2).

 3            Willful Infringement By MGI Ltd.

 4            195.   As set forth throughout this Complaint, MGI Ltd. has acted willfully and egregiously

 5   in performing the acts of infringement and threatening to perform the acts of infringement identified

 6   in this Complaint. MGI Ltd.’s infringement of the ’444 Patent has been and is deliberate and willful

 7   and constitutes egregious misconduct. On information and belief, MGI Ltd., with the other

 8   Defendants, monitors Illumina’s patents, including the enforcement of related patents against

 9   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’444 Patent

10   since at least July 19, 2007, when the patent application was first published. Alternatively, MGI

11   Ltd. was or should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed

12   an IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served

13   them with the complaint alleging infringement of the ’537 Patent. Despite this, MGI Ltd. continues

14   to perform the acts of infringement and threatens to perform the acts of infringement identified in

15   this Complaint. In performing the acts of infringement and threatening to perform the acts of

16   infringement identified in this Complaint, MGI Ltd. has been willfully blind to its ongoing

17   infringement.

18            196.   MGI Ltd’s infringement of the ’444 Patent has injured Illumina in its business and

19   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

20   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

21   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

22            197.   MGI Ltd.’s infringement of the ’444 Patent has caused irreparable harm to Illumina

23   and will continue to cause such harm unless and until their infringing activities are enjoined by this

24   Court.

25            MGI Americas’ Infringement of the ’444 Patent

26            198.   Illumina’s patented sequencing technology is well-known and has been enforced

27   very publicly against infringers. Together with the other Defendants, MGI Americas has copied that

28


     COMPLAINT FOR PATENT INFRINGEMENT               56                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 57 of 89




 1   technology. On information and belief, MGI Americas has had knowledge of the ’444 Patent since

 2   at least July 19, 2007, when the patent application was first published. Alternatively, MGI Americas

 3   was or should have been aware of the ’444 Patent at least by October 5, 2017, when CGI filed an

 4   IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them

 5   with the complaint alleging infringement of the ’537 Patent.

 6             Direct Infringement By MGI Americas

 7             199.   MGI Americas has and is directly infringing the ’444 Patent pursuant to 35 U.S.C. §

 8   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products within the United

 9   States. Specifically, because MGI Americas claims to be the “leading manufacturer and developer

10   of BGI’s proprietary NGS instrumentation,” MGI Americas has used DNBSEQ products in the

11   United States. MGI Americas’ Silicon Valley, California facility has a “State-of-the-art technology

12   research and development base.”

13             Induced Infringement By MGI Americas

14             200.   MGI Americas is liable for their induced infringement of the ’444 Patent pursuant to
15   35 U.S.C. § 271(b). Specifically, MGI Americas has and is actively, knowingly, and intentionally
16   inducing of at least claims 3 of the ’444 Patent through a range of activities related to DNBSEQ
17   products, among other infringing acts. MGI Americas is responsible for substantial marketing of
18   BGI products, including DNBSEQ products, and is threatening to encourage and support the sale
19   of those products in the United States.

20             201.   On information and belief, MGI Americas has induced infringement and will

21   continue to do so by offering to sell and selling its infringing sequencing instruments and

22   CoolMPS™ reagents, as it recently provided notice it would do. Ex. 40. On information and belief,

23   MGI Americas will induce infringement when it begins to make infringing sequencing instruments

24   and standardMPS reagents available to key opinion leaders on a no cost trial basis in the United

25   States.

26             202.   MGI Americas has induced infringement by controlling, alone or in concert with the

27   other Defendants, the design, manufacture and supply of DNBSEQ products with the knowledge

28


     COMPLAINT FOR PATENT INFRINGEMENT                57                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 58 of 89




 1   and specific intent that users, including other Defendants, will use the DNBSEQ products to infringe

 2   by using the patented nucleotides of the ’444 Patent. MGI Americas distributes, inter alia, the

 3   DNBSEQ User Manual(s), the various reagent kit manuals, technical handbooks, product detail

 4   sheets, and technical specification sheets. These materials direct users, including other Defendants,

 5   to use DNBSEQ systems and DNBSEQ reagent kits in an infringing manner. By providing reagent

 6   kits and directing users to purchase these reagent kits for use on DNBSEQ systems, MGI Americas

 7   induces infringement.

 8          203.    MGI Americas has induced infringement by distributing materials or apparatuses to

 9   be used with the DNBSEQ Systems, including for example the MGISP-960, with the knowledge

10   and specific intent that users, including the other Defendants, will use these products to infringe by

11   using the patented nucleotides of the ’444 Patent.

12          204.    MGI Americas has induced infringement by distributing DNBSEQ reagent kits (with

13   both standardMPS and CoolMPS™ chemistry) with the knowledge and specific intent that users,

14   including other Defendants, will use these products to infringe by using the patented nucleotides of

15   the ’444 Patent. For example, Ms. Abigail Frank, Field Service Engineer at MGI represents that her

16   job entails “servic[ing] NGS instruments and lab automated work stations at Complete Genomics

17   in San Jose, as well as external customers throughout North and South America.” Ex. 28.

18          205.    MGI Americas has induced infringement by users of its products, including other

19   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

20   with the knowledge and specific intent that users will use DNBSEQ products to infringe by using

21   the patented nucleotides of the ’444 Patent.

22          206.    MGI Americas has induced infringement by distributing other instructional

23   materials, product manuals, technical materials, and bioinformatics software platforms with the

24   knowledge and the specific intent to encourage and facilitate the infringing use of their DNBSEQ

25   products. For example, MGI Americas is responsible for the DNBSEQ User Manuals, the various

26   reagent kit manuals, technical handbooks, product detail sheets, and technical specification sheets.

27   These materials direct users, including other Defendants, to use DNBSEQ products in an infringing

28


     COMPLAINT FOR PATENT INFRINGEMENT               58                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 59 of 89




 1   manner. For example, the DNBSEQ reagent kit handbooks state that the kits are for preparation of

 2   DNA sequencing using DNBSEQ systems, which are sold with pre-programmed software protocols

 3   that control operation of DNBSEQ sequencers so that each use of the DNBSEQ sequencer infringes.

 4   By providing reagent kits and directing users, including other Defendants, to purchase these reagent

 5   kits for use on DNBSEQ systems, MGI Americas induces infringement.

 6          207.     Further, MGI Americas induces the infringement of other Defendants by

 7   participating in, supporting, and encouraging their use of DNBSEQ products at the San Jose facility

 8   and elsewhere in the United States.

 9          208.     MGI Americas acted with knowledge that the induced acts constitute infringement.

10   MGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

11   infringement.

12          Contributory Infringement By MGI Americas

13          209.     MGI Americas is liable for contributory infringement of the ’444 Patent pursuant to
14   35 U.S.C. § 271(c). Specifically, MGI Americas has and is contributing to the infringement of the
15   ’444 Patent by, without authority, distributing within the United States, materials and apparatuses
16   for using the claimed invention of the ’444 Patent, including at least DNBSEQ systems, the
17   DNBSEQ Sample Preparation Systems, and the associated reagent kits (with both standardMPS and
18   CoolMPS™ chemistry). These products constitute a material part of the claimed invention of the
19   ’444 Patent.

20          210.     MGI Americas knows that DNBSEQ systems, materials and apparatuses designed

21   for use with DNBSEQ systems, and the associated reagent kits, constitute material parts of the

22   inventions of the ’444 Patent and that they are not a staple article or commodity of commerce

23   suitable for substantial non-infringing use. As documented above, DNBSEQ systems are specialized

24   sequencing instruments that carry out a specific method for sequencing DNA using either

25   standardMPS or CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or

26   apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are

27   a staple article of commerce suitable for substantial non-infringing use. MGI Americas knows that

28


     COMPLAINT FOR PATENT INFRINGEMENT               59                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 60 of 89




 1   DNBSEQ systems, the materials or apparatuses specifically designed for use with DNBSEQ

 2   systems, and the DNBSEQ reagents kits are not staple articles or commodities of commerce suitable

 3   for substantial non-infringing use because these products have no use apart from infringing the ’444

 4   Patent. MGI Americas knows that the use of its products by other Defendants and third parties

 5   infringes the ’444 Patent and supplies them anyway.

 6          Infringement Under 271(f) By MGI Americas

 7          211.    On information and belief, MGI Americas has supplied in or from the United States

 8   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

 9   components of the claims of the ’444 Patent, where such components are uncombined in whole or

10   in part, in such manner as to actively induce the combination of such components outside of the

11   United States in a manner that would infringe the patent if such combination occurred within the

12   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, MGI

13   Americas has supplied in or from the United States components of DNBSEQ products, which

14   products are especially made or especially adapted for use in practicing the claims of the ’444 Patent

15   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

16   knowing that such component is so made or adapted and intending that such component will be

17   combined outside of the United States in a manner that would infringe the patent if such combination

18   occurred within the United States, in violation of 35 USC § 271(f)(2).

19          Willful Infringement By MGI Americas

20          212.    As set forth throughout this Complaint, MGI Americas has acted willfully and

21   egregiously in performing the acts of infringement and threatening to perform the acts of

22   infringement identified in this Complaint. MGI Americas’ infringement of the ’444 Patent has been

23   and is deliberate and willful and constitutes egregious misconduct. On information and belief, MGI

24   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of

25   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware

26   of the ’444 Patent since at least July 19, 2007, when the patent application first published.

27   Alternatively, MGI Americas was or should have been aware of the ’444 Patent at least by October

28


     COMPLAINT FOR PATENT INFRINGEMENT               60                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 61 of 89




 1   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

 2   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

 3   this, MGI Americas continues to perform the acts of infringement and threatens to perform the acts

 4   of infringement identified in this Complaint. In performing the acts of infringement and threatening

 5   to perform the acts of infringement identified in this Complaint, MGI Americas has been willfully

 6   blind to its ongoing infringement.

 7          213.      MGI Americas’ infringement of the ’444 Patent has injured Illumina in its business

 8   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

 9   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

10   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

11          214.      MGI Americas’ infringement of the ’444 Patent has caused irreparable harm to

12   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

13   by this Court.

14          CGI’s Infringement of the ’444 Patent

15          215.      Illumina’s patented sequencing technology is well-known and has been enforced
16   very publicly against infringers. Together with the other Defendants, CGI has copied that
17   technology. On information and belief, CGI has had knowledge of the ’444 Patent since at least July
18   19, 2007, when the patent application first published. Alternatively, CGI was or should have been
19   aware of the ’444 Patent at least by October 5, 2017, when CGI filed an IPR against the related ’537

20   Patent, or at the very least by July 1, 2019, when Illumina served them with the complaint alleging

21   infringement of the ’537 Patent.

22          Direct Infringement By CGI

23          216.      CGI has and is directly infringing the ’444 Patent pursuant to 35 U.S.C. § 271(a),

24   literally or under the doctrine of equivalents, by using DNBSEQ products within the United States,

25   among other infringing acts. CGI has installed DNBSEQ systems at CGI locations in the United

26   States, including its San Jose, California facility. CGI has used the DNBSEQ in the United States.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                61                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 62 of 89




 1          Induced Infringement by CGI

 2          217.      CGI is liable for their induced infringement of the ’444 Patent pursuant to 35 U.S.C.

 3   § 271(b). Specifically, CGI has and is actively, knowingly, and intentionally inducing infringement

 4   of at least claim 3 of the ’444 Patent through a range of activities related to DNBSEQ products,

 5   among other infringing acts. CGI is responsible for substantial marketing of BGI products, including

 6   DNBSEQ products, and is threatening to encourage and support the sale of those products in the

 7   United States.

 8          218.      CGI has induced infringement by controlling, alone or in concert with the other

 9   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

10   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

11   that users, including other Defendants, will use these products to infringe by using the patented

12   nucleotides of the ’444 Patent.

13          219.      CGI has induced infringement by controlling, with the other Defendants, the design,

14   manufacture, and supply of various DNBSEQ reagent kits (with both standardMPS and CoolMPS™

15   chemistry), with the knowledge and specific intent that users, including other Defendants, will use

16   these products to infringe by using the patented nucleotides of the ’444 Patent.

17          220.      CGI has induced infringement by disseminating promotional and marketing

18   materials relating to DNBSEQ products with the knowledge and specific intent that users, including

19   other Defendants, will use the DNBSEQ products to infringe by using the patented nucleotides of

20   the ’444 Patent.

21          221.      CGI has induced infringement by creating distribution channels for the

22   aforementioned DNBSEQ products, materials and apparatuses for use with the DNBSEQ systems,

23   and the associated reagent kits, with the knowledge and specific intent that users, including other

24   Defendants, will use these products to infringe by using the patented nucleotides of the ’444 Patent.

25          222.      CGI has induced infringement by distributing other instructional materials, product

26   manuals, technical materials, and bioinformatics software platforms with the knowledge and the

27   specific intent to encourage and facilitate the infringing use of their DNBSEQ products. These

28


     COMPLAINT FOR PATENT INFRINGEMENT                62                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 63 of 89




 1   materials direct users, including other Defendants, to use DNBSEQ products in an infringing

 2   manner. For example, the DNBSEQ reagent kit manuals state that the kits are for preparation of

 3   DNA sequencing using DNBSEQ systems, which are sold with preprogrammed software protocols

 4   that control operation of DNBSEQ sequencers so that each use of the DNBSEQ sequencer infringes.

 5   By providing reagent kits and directing users to purchase these reagent kits for use on DNBSEQ

 6   systems, CGI induces infringement.

 7          223.    Further, CGI induces the infringement of other Defendants by participating in,

 8   supporting, and encouraging their use of DNBSEQ products at the San Jose facility and elsewhere

 9   in the United States.

10          224.    CGI acted with knowledge that the induced acts constitute infringement. CGI acted

11   with knowledge of or willful blindness with regards to users’ underlying infringement.

12          Contributory Infringement by CGI

13          225.    CGI is liable for contributory infringement of the ’444 Patent pursuant to 35 U.S.C.
14   § 271(c). Specifically, CGI has and is contributing to infringement of the ’444 Patent by, without
15   authority, supplying within the United States, materials and apparatuses for using the claimed
16   invention of the ’444 Patent, including at least DNBSEQ systems, the DNBSEQ Sample Preparation
17   Systems, and the associated reagent kits (with both standardMPS and CoolMPS™ chemistry).
18   These products constitute a material part of the claimed invention of the ’444 Patent.
19          226.    CGI knows that DNBSEQ systems, materials and apparatuses designed for use with

20   DNBSEQ systems, and the DNBSEQ reagent kits, constitute material parts of the inventions of the

21   ’444 Patent and that they are not a staple article or commodity of commerce suitable for substantial

22   non-infringing use. As documented above, DNBSEQ systems are specialized sequencing

23   instruments that carry out a specific method for sequencing DNA using either standardMPS or

24   CoolMPS™ chemistry. As such, neither DNBSEQ systems, the materials or apparatuses

25   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are a staple

26   article of commerce suitable for substantial non-infringing use. CGI knows that DNBSEQ systems,

27   the materials or apparatuses specifically designed for use with DNBSEQ systems, and the DNBSEQ

28


     COMPLAINT FOR PATENT INFRINGEMENT               63                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 64 of 89




 1   reagents kits are not staple articles or commodities of commerce suitable for substantial non-

 2   infringing use because these products have no use apart from infringing the ’444 Patent. CGI knows

 3   that the use of its products by other Defendants and third parties infringes the ’444 Patent and

 4   supplies them anyway.

 5          Infringement Under 271(f) By CGI

 6          227.    On information and belief, CGI has supplied in or from the United States DNBSEQ

 7   products and/or components thereof, which comprise all or a substantial portion of the components

 8   of the claims of the ’444 Patent, where such components are uncombined in whole or in part, in

 9   such manner as to actively induce the combination of such components outside of the United States

10   in a manner that would infringe the patent if such combination occurred within the United States,

11   in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, CGI has supplied in or

12   from the United States components of DNBSEQ products, which products are especially made or

13   especially adapted for use in practicing the claims of the ’444 Patent and are not staple articles or

14   commodities of commerce suitable for substantial noninfringing use, knowing that such component

15   is so made or adapted and intending that such component will be combined outside of the United

16   States in a manner that would infringe the patent if such combination occurred within the United

17   States, in violation of 35 USC § 271(f)(2).

18          Willful Infringement By CGI

19          228.    As set forth throughout this Complaint, CGI has acted willfully and egregiously in

20   performing the acts of infringement and threatening to perform the acts of infringement identified

21   in this Complaint. CGI’s infringement of the ’444 Patent has been and is deliberate and willful and

22   constitutes egregious misconduct. On information and belief, CGI, with the other Defendants,

23   monitors Illumina’s patents, including the enforcement of related patents against Defendants and

24   others, in both the U.S. and abroad, and is or should be aware of the ’444 Patent since at least July

25   19, 2007, when the patent application first published. Alternatively, CGI was or should have been

26   aware of the ’444 Patent at least by October 5, 2017, when CGI filed an IPR against the related ’537

27   Patent, or at the very least by July 1, 2019, when Illumina served them with the complaint alleging

28


     COMPLAINT FOR PATENT INFRINGEMENT               64                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 65 of 89




 1   infringement of the ’537 Patent. Despite this, CGI continues to perform the acts of infringement and

 2   threatens to perform the acts of infringement identified in this Complaint. In performing the acts of

 3   infringement and threatening to perform the acts of infringement identified in this Complaint, CGI

 4   has been willfully blind to its ongoing infringement.

 5            229.   CGI’s infringement of the ’444 Patent has injured Illumina in its business and

 6   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 7   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 8   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 9            230.   CGI’s infringement of the ’444 Patent has caused irreparable harm to Illumina and

10   will continue to cause such harm unless and until their infringing activities are enjoined by this

11   Court.

12
                                                 COUNT III
13
                        Infringement of U.S. Patent No. 10,480,025 (“’025 Patent”)
14
              231.   Illumina re-alleges and incorporates by this reference the allegations contained
15
     throughout this Complaint into each allegation of infringement and request for remedies.
16
              232.   Defendants and users of Defendants’ infringing products have and continue to
17
     directly infringe, literally or by equivalence, claim 1 of the ’025 Patent by practicing one or more
18
     claims of the ‘025 Patent by using the DNBSEQ products and other infringing products. The
19
     following allegations identify the acts of direct, induced and contributory infringement by each
20
     named defendant as supplemented by the allegations throughout this Complaint.
21
              BGI Ltd.’s Infringement of the ’025 Patent
22
              233.   Illumina’s patented sequencing technology is well-known and has been enforced
23
     very publicly against infringers. Together with the other Defendants, BGI Ltd. has copied that
24
     technology. On information and belief, BGI Ltd. has had knowledge of the ’025 Patent at least since
25
     January 5, 2017, when the patent application was first published. Alternatively, BGI Ltd. was or
26
     should have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an IPR
27
     against the related ’537 Patent.
28


     COMPLAINT FOR PATENT INFRINGEMENT               65                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 66 of 89




 1           234.   BGI Ltd. has failed to resist the temptation of importing its infringing technology

 2   into the large United States market and has done so in the face of the ’025 Patent. BGI Ltd. knows

 3   that its activities in connection with the DNBSEQ products will infringe the ’025 Patent.

 4          Direct Infringement By BGI Ltd.

 5           235.   BGI Ltd. has directly infringed and continues to directly infringe the ’025 Patent

 6   pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by importing DNBSEQ

 7   products into the United States and using DNBSEQ products with standardMPS chemistry within

 8   the United States, among other infringing acts. Specifically, BGI Ltd. has used DNBSEQ products

 9   in the United States at its San Jose, California facility.

10           236.   Alternatively, BGI Ltd. directly infringes because it directs and controls other BGI

11   entities with respect to their use of DNBSEQ products with standardMPS chemistry in the United

12   States. Upon information and belief, BGI Ltd. has directed, either directly or indirectly, its

13   subsidiaries and affiliates, including the other Defendants, to develop, install, and use the MGISEQ-

14   2000 and BGISEQ-500 in its San Jose, California facility. For example, BGI Ltd.’s own press

15   release asserts that “the BGISEQ-500 NGS platform [was] developed by it’s [sic] Complete

16   Genomics Subsidiary in Silicon Valley, California.” Ex. 7 at 3. BGI Ltd.’s direction and control of

17   this and the other infringing conduct of its subsidiaries set forth herein can be reasonably inferred

18   from BGI’s public documents and activity.

19           237.   For example, BGI Ltd.’s website represents that it has multiple locations in

20   California, including San Francisco, San Jose, Los Angeles, and San Diego. Ex. 50 (available at:

21   http://en.genomics.cn/en-global.html (last accessed: February 25, 2020). It touts that it has both

22   “representative offices” and “laboratories” in California, thus suggesting that it controls the

23   activities in those offices notwithstanding that they may be formally associated with another BGI

24   entity. In addition, CGI identified BGI Ltd. as a real-party-in-interest in CGI’s IPR directed to the

25   ‘537 Patent, thus indicating that BGI ultimately directs and controls the BGI Group’s activity that

26   infringes the ’025 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 66                                  Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 67 of 89




 1           238.   Further, BGI Ltd.’s executives travel to California to manage and promote the

 2   infringing products. This includes BGI Ltd.’s presence at industry and trade shows, including

 3   SynBioBeta SF 2017 in San Francisco, California (Oct. 3-5, 2017); J.P. Morgan Healthcare

 4   Conference in San Francisco, California (Jan. 8-11, 2018); Plant & Animal Genome Conference

 5   (“PAG”) XXVI in San Diego, California (Jan. 13-17, 2018); American Society of Human Genetics

 6   2018 in San Diego, California (Oct. 16-20, 2018); and PAG XXVII in San Diego, California (Jan.

 7   12-16, 2019). Exs. 51, 7-10. For example, BGI Ltd.’s CEO, Ye Yin, traveled to the Northern District

 8   of California to promote the accused products at the J.P. Morgan Conference in January 2018. Ex.

 9   7. Indeed, BGI Ltd.’s executives often travel to this District in order to manage and direct the

10   infringing activity.

11          Induced Infringement by BGI Ltd.

12           239.   BGI Ltd. is liable for the induced infringement of the ’025 Patent pursuant to 35
13   U.S.C. § 271(b). Specifically, BGI Ltd. has and is actively, knowingly, and intentionally inducing
14   infringement of at least claim 1 of the ’025 Patent through a range of activities related to the
15   DNBSEQ systems with standardMPS chemistry. BGI Ltd. is responsible for substantial marketing
16   of BGI products, including DNBSEQ products, and is threatening to encourage and support the sale
17   of those products in the United States.
18           240.   BGI Ltd. has induced infringement by controlling, alone or in concert with other
19   Defendants, the design, manufacture, and supply of DNBSEQ systems with standardMPS chemistry

20   with the knowledge and specific intent that users, including other Defendants, will use the DNBSEQ

21   systems to infringe by using the patented nucleotides of the ’025 Patent. For example, BGI has

22   controlled, alone or in concert with the other Defendants, the design, manufacture, and supply of

23   DNBSEQ systems such that the DNBSEQ systems have pre-programmed software protocols that

24   control operation of the DNBSEQ systems so that users, including other Defendants, are given the

25   sole option of operating the DNBSEQ systems in a manner that infringes.

26           241.   BGI has induced infringement by controlling, alone or in concert with the other

27   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

28


     COMPLAINT FOR PATENT INFRINGEMENT              67                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 68 of 89




 1   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

 2   that users, including other Defendants, will use these products to infringe by using the patented

 3   nucleotides of the ’025 Patent.

 4          242.    BGI Ltd. has induced infringement by controlling, alone or in concert with other

 5   Defendants, the design, manufacture, and supply of various reagent kits (which use specialized

 6   labeled nucleotides), including for example the DNBSEQ-G400RS High-throughput Rapid

 7   Sequencing Set (FCS SE100) which contains all reagents (including dNTPs that are needed to

 8   perform DNA sequencing on the DNBSEQ-G400RS), with the knowledge and specific intent that

 9   users, including the other Defendants, will use these products to infringe by using the patented

10   nucleotides of the ’025 Patent.

11          243.    BGI Ltd. has induced infringement by disseminating promotional and marketing

12   materials relating to the DNBSEQ systems with standardMPS chemistry with the knowledge and

13   specific intent that users, including other Defendants, will use these sequencing instruments to

14   infringe by using the patented nucleotides of the ’025 Patent. For example, BGI Ltd. CEO, Ye Yin,

15   promoted the BGISEQ-500 at the J.P. Morgan Conference in 2018.

16          244.    BGI Ltd. has induced infringement by distributing other instructional materials,

17   product manuals, technical materials, and bioinformatics software platforms with the knowledge

18   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products with

19   standardMPS chemistry by others, including the other Defendants. For example, BGI Ltd. is

20   responsible for the DNBSEQ User Manuals, the various reagent kit manuals, technical handbooks,

21   product detail sheets, and technical specification sheets. These materials direct users to use

22   DNBSEQ products in an infringing manner.

23          245.    Further, BGI Ltd. induces the infringement of the other Defendants by directing,

24   participating in, supporting, and encouraging their use of the DNBSEQ products with standardMPS

25   chemistry at the San Jose facility and elsewhere in the United States.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               68                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 69 of 89




 1          246.    BGI Ltd. performed all these acts with knowledge that the induced acts constitute

 2   infringement. At a minimum, BGI Ltd. acted with knowledge of or willful blindness with regards

 3   to users’ underlying infringement.

 4          Contributory Infringement By BGI Ltd.

 5          247.    BGI Ltd. is liable for contributory infringement of the ’025 Patent pursuant to 35

 6   U.S.C. § 271(c). Specifically, BGI Ltd. has and is contributing to the infringement of the ’025 Patent

 7   by, without authority, supplying within the United States, materials and apparatuses for practicing

 8   the claimed invention of the ’025 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

 9   Preparation Systems, and the DNBSEQ reagent kits (which use specialized labeled nucleotides).

10   These products constitute a material part of the claimed invention of the ’025 Patent.

11          248.    BGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

12   with DNBSEQ systems, and the DNBSEQ reagent kits with standardMPS chemistry, constitute

13   material parts of the inventions of the ’025 Patent and that they are not a staple article or commodity

14   of commerce suitable for substantial non-infringing use. As documented above, DNBSEQ systems

15   are specialized sequencing instruments that carries out a specific method for sequencing DNA using

16   specific labeled nucleotides. As such, neither DNBSEQ systems, the materials or apparatuses

17   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are a staple

18   article of commerce suitable for substantial non-infringing use. BGI Ltd. knows that DNBSEQ

19   systems, the materials or apparatuses specifically designed for use with DNBSEQ systems, and the

20   DNBSEQ reagents kits with standardMPS chemistry are not staple articles or commodities of

21   commerce suitable for substantial non-infringing use because these products have no use apart from

22   infringing the ’025 Patent. BGI Ltd. knows that the use of its products by other Defendants and

23   third parties infringes the ’025 Patent and it supplies them anyway.

24          Infringement Under 271(f) By BGI Ltd.

25          249.    On information and belief, BGI Ltd. has supplied in or from the United States the

26   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

27   components of the claims of the ’025 Patent, where such components are uncombined in whole or

28


     COMPLAINT FOR PATENT INFRINGEMENT                69                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 70 of 89




 1   in part, in such manner as to actively induce the combination of such components outside of the

 2   United States in a manner that would infringe the patent if such combination occurred within the

 3   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, BGI

 4   Ltd. has supplied in or from the United States components of DNBSEQ products, which products

 5   are especially made or especially adapted for use in practicing the claims of the ’025 Patent and are

 6   not staple articles or commodities of commerce suitable for substantial noninfringing use, knowing

 7   that such component is so made or adapted and intending that such component will be combined

 8   outside of the United States in a manner that would infringe the patent if such combination occurred

 9   within the United States, in violation of 35 USC § 271(f)(2).

10          Willful Infringement By BGI Ltd.

11          250.    As set forth throughout this Complaint, BGI Ltd. has acted willfully and egregiously
12   in performing the acts of infringement and threatening to perform the acts of infringement identified
13   in this Complaint. BGI Ltd.’s infringement of the ’025 Patent has been and is deliberate and willful
14   and constitutes egregious misconduct. On information and belief, BGI Ltd., with the other
15   Defendants, monitors Illumina’s patents, including the enforcement of related patents against
16   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’025 Patent
17   since at least January 5, 2017, when the patent application first published. Alternatively, BGI Ltd.
18   was or should have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an
19   IPR against the related ’537 Patent. Despite this, BGI Ltd. continues to perform the acts of

20   infringement and threatens to perform the acts of infringement identified in this Complaint. In

21   performing the acts of infringement and threatening to perform the acts of infringement identified

22   in this Complaint, BGI Ltd. has been willfully blind to its ongoing infringement.

23          251.    BGI Ltd.’s infringement of the ’025 Patent has injured Illumina in its business and

24   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

25   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

26   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               70                                   Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 71 of 89




 1            252.   BGI Ltd.’s infringement of the ’025 Patent has caused irreparable harm to Illumina

 2   and will continue to cause such harm unless and until their infringing activities are enjoined by this

 3   Court.

 4            BGI Americas’ Infringement of the ‘025 Patent

 5            253.   Illumina’s patented sequencing technology is well-known and has been enforced

 6   very publicly against infringers. Together with the other Defendants, BGI Americas has copied that

 7   technology. On information and belief, BGI Americas has had knowledge of the ’025 Patent at least

 8   since January 5, 2017, when the patent application was first published. Alternatively, BGI Americas

 9   was or should have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an

10   IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them

11   with the complaint alleging infringement of the ’537 Patent.

12            Direct Infringement By BGI Americas

13            254.   BGI Americas has and is directly infringing the ’025 Patent pursuant to 35 U.S.C. §
14   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products with standardMPS
15   chemistry within the United States, among other infringing acts. Specifically, BGI Americas has
16   used DNBSEQ products with standardMPS chemistry in the United States at its San Jose, California
17   facility.
18            Induced Infringement By BGI Americas

19            255.   BGI Americas is liable for their induced infringement of the ’025 Patent pursuant to

20   35 U.S.C. § 271(b). Specifically, BGI Americas has and is actively, knowingly, and intentionally

21   inducing infringement of at least claim 1 of the ’025 Patent through a range of activities related to

22   the DNBSEQ systems with standardMPS chemistry, among other things.

23            256.   BGI Americas is inducing infringement by promoting the use of DNBSEQ products

24   with the knowledge and specific intent that users, including other Defendants, will use the DNBSEQ

25   products to infringe by using the patented nucleotides of the ’025 Patent. BGI Americas is

26   responsible for substantial marketing of BGI products, including DNBSEQ products, and is

27   threatening to encourage and support the sale of those products in the United States.

28


     COMPLAINT FOR PATENT INFRINGEMENT               71                                      Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 72 of 89




 1          257.     BGI Americas is inducing infringement by disseminating promotional and marketing

 2   materials relating to DNBSEQ products with the knowledge and specific intent that users, including

 3   other Defendants, will use DNBSEQ products to infringe by using the patented nucleotides of the

 4   ’025 Patent.

 5          258.     BGI Americas is inducing infringement by distributing other instructional materials,

 6   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 7   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products.

 8   These materials direct users, including other Defendants, to use DNBSEQ products in an infringing

 9   manner. By providing reagent kits for use on DNBSEQ systems, BGI Americas induces

10   infringement.

11          259.     Further, BGI Americas induces the infringement of other Defendants by participating

12   in, supporting, and encouraging their use of DNBSEQ products with standardMPS chemistry at the

13   San Jose facility and elsewhere in the United States.

14          260.     BGI Americas acted with knowledge that the induced acts constitute infringement.

15   BGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

16   infringement.

17          Contributory Infringement by BGI Americas

18          261.     BGI Americas is liable for contributory infringement of the ’025 Patent pursuant to
19   35 U.S.C. § 271(c). Specifically, BGI Americas contributes to the infringement of the ’025 Patent

20   by, without authority, supplying within the United States materials and apparatuses for practicing

21   the claimed invention of the ’025 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

22   Preparation Systems, and the associated reagent kits (which use specialized labeled nucleotides).

23   These products constitute a material part of the claimed inventions of the ’025 Patent.

24          262.     BGI Americas knows that DNBSEQ systems, materials and apparatuses designed for

25   use with DNBSEQ systems, and the DNBSEQ reagent kits with standardMPS chemistry, constitute

26   material parts of the inventions of the ’025 Patent and that they are not a staple article or commodity

27   of commerce suitable for substantial non-infringing use. As documented above, DNBSEQ systems

28


     COMPLAINT FOR PATENT INFRINGEMENT                72                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 73 of 89




 1   are specialized sequencing instruments that carry out a specific method for sequencing DNA using

 2   specific labeled nucleotides. As such, neither DNBSEQ systems, the materials or apparatuses

 3   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits with

 4   standardMPS chemistry are a staple article of commerce suitable for substantial non-infringing use.

 5   BGI Americas knows that DNBSEQ systems, the materials or apparatuses specifically designed for

 6   use with DNBSEQ systems, and the DNBSEQ reagents kits with standardMPS chemistry are not

 7   staple articles or commodities of commerce suitable for substantial non-infringing use because these

 8   products have no use apart from infringing the ’025 Patent. BGI Americas knows that the use of its

 9   products by other Defendants and third parties infringes the ’025 Patent and supplies them anyway.

10          Infringement Under 271(f) By BGI Americas

11          263.    On information and belief, BGI Americas has supplied in or from the United States
12   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the
13   components of the claims of the ’025 Patent, where such components are uncombined in whole or
14   in part, in such manner as to actively induce the combination of such components outside of the
15   United States in a manner that would infringe the patent if such combination occurred within the
16   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, BGI
17   Americas has supplied in or from the United States components of DNBSEQ products, which
18   products are especially made or especially adapted for use in practicing the claims of the ’025 Patent
19   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

20   knowing that such component is so made or adapted and intending that such component will be

21   combined outside of the United States in a manner that would infringe the patent if such combination

22   occurred within the United States, in violation of 35 USC § 271(f)(2).

23          Willful Infringement By BGI Americas

24          264.    As set forth throughout this Complaint, BGI Americas has acted willfully and

25   egregiously in performing the acts of infringement and threatening to perform the acts of

26   infringement identified in this Complaint. BGI Americas’ infringement of the ’025 Patent has been

27   and is deliberate and willful and constitutes egregious misconduct. On information and belief, BGI

28


     COMPLAINT FOR PATENT INFRINGEMENT               73                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 74 of 89




 1   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of

 2   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware

 3   of the ’025 Patent since at least January 5, 2017, when the patent application first published.

 4   Alternatively, BGI Americas was or should have been aware of the ’025 Patent at least by October

 5   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

 6   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

 7   this, BGI Americas continues to perform the acts of infringement and threatens to perform the acts

 8   of infringement identified in this Complaint. In performing the acts of infringement and threatening

 9   to perform the acts of infringement identified in this Complaint, BGI Americas has been willfully

10   blind to its ongoing infringement.

11          265.      BGI Americas’ infringement of the ’025 Patent has injured Illumina in its business

12   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

13   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

14   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

15          266.      BGI Americas’ infringement of the ’025 Patent has caused irreparable harm to

16   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

17   by this Court.

18          MGI Ltd.’s Infringement of the ’025 Patent

19          267.      Illumina’s patented sequencing technology is well-known and has been enforced

20   very publicly against infringers. Together with the other Defendants, MGI Ltd. has copied that

21   technology. On information and belief, MGI Ltd. has had knowledge of the ’025 Patent at least

22   since January 5, 2017, when the patent application was first published. Alternatively, MGI Ltd. was

23   or should have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an IPR

24   against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with

25   the complaint alleging infringement of the ’537 Patent.

26          Direct Infringement By MGI Ltd.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                74                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 75 of 89




 1          268.    MGI Ltd. directly infringes the ’025 Patent pursuant to 35 U.S.C. § 271(a), literally

 2   or under the doctrine of equivalents, because it is responsible for the use of DNBSEQ products with

 3   standardMPS chemistry in the United States. Specifically, because MGI Ltd. claims to be the

 4   “leading manufacturer and developer of BGI’s proprietary NGS instrumentation,” MGI Ltd. has

 5   used DNBSEQ products in the United States. MGI Ltd.’s website states that its Silicon Valley,

 6   California facility has a “State-of-the-art technology research and development base.”

 7          Induced Infringement By MGI Ltd.

 8          269.    MGI Ltd. is liable for the induced infringement of the ’025 Patent pursuant to 35

 9   U.S.C. § 271(b). Specifically, MGI Ltd. is actively, knowingly, and intentionally inducing

10   infringement of at least claims 1 of the ’025 Patent through a range of activities related to the

11   DNBSEQ products with standardMPS chemistry, among other infringing acts. MGI Ltd. is

12   responsible for substantial marketing of BGI products, including DNBSEQ products, and is

13   threatening to encourage and support the sale of those products in the United States.

14          270.    MGI Ltd. has induced infringement by controlling, alone or in concert with the other

15   Defendants, the design, manufacture, and supply of the DNBSEQ systems with standardMPS

16   chemistry with the knowledge and specific intent that users, including other Defendants, will use

17   DNBSEQ products to infringe by using the patented nucleotides of the ’025 Patent. For example,

18   MGI Ltd. is the “legal manufacturer” of DNBSEQ products. MGI Ltd. controls the website on which

19   DNBSEQ products are marketed and sold. MGI Ltd. controls the website that hosts inter alia the

20   DNBSEQ User Manual(s), the various reagent kit manuals, technical handbooks, product detail

21   sheets, and technical specification sheets. These materials direct users, including other Defendants,

22   to use DNBSEQ systems and DNBSEQ reagent kits in an infringing manner. By providing reagent

23   kits and directing users, including other Defendants, to purchase these reagent kits for use on

24   DNBSEQ systems, MGI Ltd. induces infringement.

25          271.    MGI Ltd. has induced infringement by controlling, alone or in concert with the other

26   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

27   DNBSEQ systems, including for example the MGISP-960, with the knowledge and specific intent

28


     COMPLAINT FOR PATENT INFRINGEMENT               75                                      Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 76 of 89




 1   that users, including other Defendants, will use these products to infringe by using the patented

 2   nucleotides of the ’025 Patent.

 3          272.    MGI Ltd. has induced infringement by controlling, alone or in concert with the other

 4   Defendants, the design, manufacture, and supply of various DNBSEQ reagent kits (which use

 5   specialized labeled nucleotides), with the knowledge and specific intent that users, including other

 6   Defendants, will use these products to infringe by performing the patented methods of the claimed

 7   inventions. For example, Ms. Abigail Frank, Field Service Engineer at MGI represents that her job

 8   entails “servic[ing] NGS instruments and lab automated work stations at Complete Genomics in

 9   San Jose, as well as external customers throughout North and South America.” Ex. 28.

10          273.    MGI Ltd. has induced infringement by users of its products, including other

11   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

12   with the knowledge and specific intent that users will use DNBSEQ products to infringe by using

13   the patented nucleotides of the ’025 Patent. MGI Ltd. controls the website that hosts promotional

14   and marketing materials.

15          274.    MGI Ltd. has induced infringement by distributing other instructional materials,

16   product manuals, technical materials, and bioinformatics software platforms with the knowledge

17   and the specific intent to encourage and facilitate the infringing use of their DNBSEQ products with

18   standardMPS chemistry. For example, MGI Ltd. is responsible for the DNBSEQ User Manuals, the

19   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

20   sheets, all of which are available on the MGI Ltd.’s website. These materials direct users, including

21   other Defendants, to use DNBSEQ products in an infringing manner. For example, the DNBSEQ

22   reagent kit handbooks state that the kits are for preparation of DNA sequencing using DNBSEQ

23   systems, which are sold with pre-programmed software protocols that control operation of

24   DNBSEQ sequencers so that each use of the DNBSEQ sequencer infringes. By providing reagent

25   kits and directing users including other Defendants, to purchase these reagent kits for use on

26   DNBSEQ systems, MGI Ltd. induces infringement.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               76                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 77 of 89




 1          275.    Further, MGI Ltd. induces the infringement of other Defendants by participating in,

 2   supporting, and encouraging their use of the DNBSEQ products with standardMPS chemistry at the

 3   San Jose facility and elsewhere in the United States.

 4          276.    MGI Ltd. acted with knowledge that the induced acts constitute infringement. MGI

 5   Ltd. acted with knowledge of or willful blindness with regards to users’ underlying infringement.

 6          Contributory Infringement By MGI Ltd.

 7          277.    MGI Ltd. is liable for contributory infringement of the ’025 Patent pursuant to 35

 8   U.S.C. § 271(c). Specifically, MGI Ltd. contributes to the infringement of the ’025 Patent by,

 9   without authority, supplying within the United States, materials and apparatuses for practicing the

10   claimed invention of the ’025 Patent, including at least DNBSEQ systems, the DNBSEQ Sample

11   Preparation Systems, and the associated reagent kits (which use specialized labeled nucleotides).

12   These products constitute a material part of the claimed invention of the ‘025 Patent.

13          278.    MGI Ltd. knows that DNBSEQ systems, materials and apparatuses designed for use

14   with DNBSEQ systems, and the associated reagent kits with standardMPS chemistry, constitute

15   material parts of the inventions of the ’025 Patent and that they are not a staple article or commodity

16   of commerce suitable for substantial non-infringing use. As documented above, DNBSEQ systems

17   are specialized sequencing instruments that carry out a specific method for sequencing DNA using

18   specific labeled nucleotides. As such, neither DNBSEQ systems, the materials or apparatuses

19   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits with

20   standardMPS chemistry are a staple article of commerce suitable for substantial non-infringing use.

21   MGI Ltd. knows that DNBSEQ systems, the materials or apparatuses specifically designed for use

22   with DNBSEQ systems, and the DNBSEQ reagents kits are not staple articles or commodities of

23   commerce suitable for substantial non-infringing use because these products have no use apart from

24   infringing the ’025 Patent. MGI Ltd. knows that the use of its products by other Defendants and

25   third parties infringes the ’025 Patent and it supplies them anyway.

26          Infringement Under 271(f) By MGI Ltd.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                77                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 78 of 89




 1          279.     On information and belief, MGI Ltd. has supplied in or from the United States

 2   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

 3   components of the claims of the ’025 Patent, where such components are uncombined in whole or

 4   in part, in such manner as to actively induce the combination of such components outside of the

 5   United States in a manner that would infringe the patent if such combination occurred within the

 6   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, MGI

 7   Ltd. has supplied in or from the United States components of DNBSEQ products, which products

 8   are especially made or especially adapted for use in practicing the claims of the ’025 Patent and are

 9   not staple articles or commodities of commerce suitable for substantial noninfringing use, knowing

10   that such component is so made or adapted and intending that such component will be combined

11   outside of the United States in a manner that would infringe the patent if such combination occurred

12   within the United States, in violation of 35 USC § 271(f)(2).

13          Willful Infringement By MGI Ltd.

14          280.     As set forth throughout this Complaint, MGI Ltd. has acted willfully and egregiously
15   in performing the acts of infringement and threatening to perform the acts of infringement identified
16   in this Complaint. MGI Ltd.’s infringement of the ’025 Patent has been and is deliberate and willful
17   and constitutes egregious misconduct. On information and belief, MGI Ltd., with the other
18   Defendants, monitors Illumina’s patents, including the enforcement of related patents against
19   Defendants and others, in both the U.S. and abroad, and is or should be aware of the ’025 Patent

20   since at least January 5, 2017, when the patent application first published. Alternatively, MGI Ltd.

21   was or should have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an

22   IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them

23   with the complaint alleging infringement of the ’537 Patent. Despite this, MGI Ltd. continues to

24   perform the acts of infringement and threatens to perform the acts of infringement identified in this

25   Complaint. In performing the acts of infringement and threatening to perform the acts of

26   infringement identified in this Complaint, MGI Ltd. has been willfully blind to its ongoing

27   infringement.

28


     COMPLAINT FOR PATENT INFRINGEMENT               78                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 79 of 89




 1            281.   MGI Ltd’s infringement of the ’025 Patent has injured Illumina in its business and

 2   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 3   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 4   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 5            282.   MGI Ltd.’s infringement of the ’025 Patent has caused irreparable harm to Illumina

 6   and will continue to cause such harm unless and until their infringing activities are enjoined by this

 7   Court.

 8            MGI Americas’ Infringement of the ’025 Patent

 9            283.   Illumina’s patented sequencing technology is well-known and has been enforced

10   very publicly against infringers. Together with the other Defendants, MGI Americas has copied that

11   technology. On information and belief, MGI Americas has had knowledge of the ’025 Patent at

12   least since January 5, 2017, when the patent application was first published. Alternatively, MGI

13   Americas was or should have been aware of the ’025 Patent at least by October 5, 2017, when CGI

14   filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019, when Illumina

15   served them with the complaint alleging infringement of the ’537 Patent.

16            Direct Infringement By MGI Americas

17            284.   MGI Americas has and is directly infringing the ’025 Patent pursuant to 35 U.S.C. §
18   271(a), literally or under the doctrine of equivalents, by using DNBSEQ products with standardMPS
19   chemistry within the United States. Specifically, because MGI Americas claims to be the “leading

20   manufacturer and developer of BGI’s proprietary NGS instrumentation,” MGI Americas has used

21   DNBSEQ products in the United States. MGI Americas’ Silicon Valley, California facility has a

22   “State-of-the-art technology research and development base.”

23            Induced Infringement By MGI Americas

24            285.   MGI Americas is liable for their induced infringement of the ’025 Patent pursuant to

25   35 U.S.C. § 271(b). Specifically, MGI Americas has and is actively, knowingly, and intentionally

26   inducing of at least claims 1 of the ’025 Patent through a range of activities related to the DNBSEQ

27   products with standardMPS chemistry, among other infringing acts. MGI Americas is responsible

28


     COMPLAINT FOR PATENT INFRINGEMENT               79                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 80 of 89




 1   for substantial marketing of BGI products, including DNBSEQ products, and is threatening to

 2   encourage and support the sale of those products in the United States.

 3          286.    On information and belief, MGI Americas will induce infringement when it begins

 4   to make infringing sequencing instruments and standardMPS reagents available to key opinion

 5   leaders on a no cost trial basis in the United States.

 6          287.    MGI Americas has induced infringement by controlling, alone or in concert with the

 7   other Defendants, the design, manufacture and supply of the DNBSEQ systems with standardMPS

 8   chemistry with the knowledge and specific intent that users, including other Defendants, will use

 9   DNBSEQ systems to infringe by using the patented nucleotides of the ’025 Patent. MGI Americas

10   distributes, inter alia, the DNBSEQ User Manual(s), the various reagent kit manuals, technical

11   handbooks, product detail sheets, and technical specification sheets. These materials direct users,

12   including other Defendants, to use DNBSEQ systems and DNBSEQ reagent kits in an infringing

13   manner. By providing reagent kits and directing users to purchase these reagent kits for use on

14   DNBSEQ systems, BGI Americas induces infringement.

15          288.    MGI Americas has induced infringement by distributing materials or apparatuses to

16   be used with DNBSEQ systems, including for example the MGISP-960, with the knowledge and

17   specific intent that users, including the other Defendants, will use these products to infringe by using

18   the patented nucleotides of the ’025 Patent.

19          289.    MGI Americas has induced infringement by distributing DNBSEQ reagent kits

20   (which use specialized labeled nucleotides) with the knowledge and specific intent that users,

21   including other Defendants, will use these products to infringe by using the patented nucleotides of

22   the ’025 Patent. For example, Ms. Abigail Frank, Field Service Engineer at MGI represents that her

23   job entails “servic[ing] NGS instruments and lab automated work stations at Complete Genomics

24   in San Jose, as well as external customers throughout North and South America.” Ex. 28.

25          290.    MGI Americas has induced infringement by users of its products, including other

26   Defendants, by disseminating promotional and marketing materials relating to DNBSEQ products

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 80                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 81 of 89




 1   with the knowledge and specific intent that users will use DNBSEQ products to infringe by using

 2   the patented nucleotides of the ‘025 Patent.

 3          291.     MGI Americas has induced infringement by distributing other instructional

 4   materials, product manuals, technical materials, and bioinformatics software platforms with the

 5   knowledge and the specific intent to encourage and facilitate the infringing use of their DNBSEQ

 6   products with standardMPS chemistry. For example, MGI Americas is responsible for the DNBSEQ

 7   User Manuals, the various reagent kit manuals, technical handbooks, product detail sheets, and

 8   technical specification sheets. These materials direct users, including other Defendants, to use

 9   DNBSEQ products in an infringing manner. For example, the DNBSEQ reagent kit handbooks state

10   that the kits are for preparation of DNA sequencing using DNBSEQ systems, which are sold with

11   pre-programmed software protocols that control operation of DNBSEQ sequencers so that each use

12   of the DNBSEQ sequencer infringes. By providing reagent kits and directing users, including other

13   Defendants, to purchase these reagent kits for use on DNBSEQ systems, MGI Americas induces

14   infringement.

15          292.     Further, MGI Americas induces the infringement of other Defendants by

16   participating in, supporting, and encouraging their use of the DNBSEQ products with standardMPS

17   chemistry at the San Jose facility and elsewhere in the United States.

18          293.     MGI Americas acted with knowledge that the induced acts constitute infringement.

19   MGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

20   infringement.

21          Contributory Infringement By MGI Americas

22          294.     MGI Americas is liable for contributory infringement of the ’025 Patent pursuant to

23   35 U.S.C. § 271(c). Specifically, MGI Americas has and is contributing to the infringement of the

24   ’025 Patent by, without authority, distributing within the United States, materials and apparatuses

25   for practicing the claimed invention of the ’025 Patent, including at least DNBSEQ systems, the

26   DNBSEQ Sample Preparation Systems, and the associated reagent kits (which use specialized

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               81                                  Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 82 of 89




 1   labeled nucleotides). These products constitute a material part of the claimed invention of the ‘025

 2   Patent.

 3             295.   MGI Americas knows that DNBSEQ systems, materials and apparatuses designed

 4   for use with DNBSEQ systems, and the associated reagent kits with standardMPS chemistry,

 5   constitute material parts of the inventions of the ’025 Patent and that they are not a staple article or

 6   commodity of commerce suitable for substantial non-infringing use. As documented above,

 7   DNBSEQ systems are specialized sequencing instruments that carry out a specific method for

 8   sequencing DNA using specific labeled nucleotides. As such, neither DNBSEQ systems, the

 9   materials or apparatuses specifically designed for use with DNBSEQ systems, nor the DNBSEQ

10   reagent kits are a staple article of commerce suitable for substantial non-infringing use. MGI

11   Americas knows that DNBSEQ systems, the materials or apparatuses specifically designed for use

12   with DNBSEQ systems, and the DNBSEQ reagents kits with standardMPS chemistry are not staple

13   articles or commodities of commerce suitable for substantial non-infringing use because these

14   products have no use apart from infringing the ’025 Patent. MGI Americas knows that the use of its

15   products by other Defendants and third parties infringes the ’025 Patent and it supplies them

16   anyway.

17             Infringement Under 271(f) By MGI Americas

18             296.   On information and belief, MGI Americas has supplied in or from the United States
19   DNBSEQ products and/or components thereof, which comprise all or a substantial portion of the

20   components of the claims of the ’025 Patent, where such components are uncombined in whole or

21   in part, in such manner as to actively induce the combination of such components outside of the

22   United States in a manner that would infringe the patent if such combination occurred within the

23   United States, in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, MGI

24   Americas has supplied in or from the United States components of DNBSEQ products, which

25   products are especially made or especially adapted for use in practicing the claims of the ’025 Patent

26   and are not staple articles or commodities of commerce suitable for substantial noninfringing use,

27   knowing that such component is so made or adapted and intending that such component will be

28


     COMPLAINT FOR PATENT INFRINGEMENT                82                                     Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 83 of 89




 1   combined outside of the United States in a manner that would infringe the patent if such combination

 2   occurred within the United States, in violation of 35 USC § 271(f)(2).

 3          Willful Infringement By MGI Americas

 4          297.      As set forth throughout this Complaint, MGI Americas has acted willfully and

 5   egregiously in performing the acts of infringement and threatening to perform the acts of

 6   infringement identified in this Complaint. MGI Americas’ infringement of the ’025 Patent has been

 7   and is deliberate and willful and constitutes egregious misconduct. On information and belief, MGI

 8   Americas, with the other Defendants, monitors Illumina’s patents, including the enforcement of

 9   related patents against Defendants and others, in both the U.S. and abroad, and is or should be aware

10   of the ’025 Patent since at least January 5, 2017, when the patent application first published.

11   Alternatively, MGI Americas was or should have been aware of the ’025 Patent at least by October

12   5, 2017, when CGI filed an IPR against the related ’537 Patent, or at the very least by July 1, 2019,

13   when Illumina served them with the complaint alleging infringement of the ’537 Patent. Despite

14   this, MGI Americas continues to perform the acts of infringement and threatens to perform the acts

15   of infringement identified in this Complaint. In performing the acts of infringement and threatening

16   to perform the acts of infringement identified in this Complaint, MGI Americas has been willfully

17   blind to its ongoing infringement.

18          298.      MGI Americas’ infringement of the ’025 Patent has injured Illumina in its business

19   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

20   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

21   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

22          299.      MGI Americas’ infringement of the ’025 Patent has caused irreparable harm to

23   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

24   by this Court.

25          CGI’s Infringement of the ’025 Patent

26          300.      Illumina’s patented sequencing technology is well-known and has been enforced

27   very publicly against infringers. Together with the other Defendants, CGI has copied that

28


     COMPLAINT FOR PATENT INFRINGEMENT                83                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 84 of 89




 1   technology. On information and belief, CGI has had knowledge of the ’025 Patent at least since

 2   January 5, 2017, when the patent application was first published. Alternatively, CGI was or should

 3   have been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an IPR against the

 4   related ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with the

 5   complaint alleging infringement of the ’537 Patent.

 6          Direct Infringement By CGI

 7          301.    CGI has and is directly infringing the ’025 Patent pursuant to 35 U.S.C. § 271(a),

 8   literally or under the doctrine of equivalents, by using DNBSEQ system with standardMPS

 9   chemistry within the United States, among other infringing acts. CGI has installed DNBSEQ

10   systems at CGI locations in the United States, including its San Jose, California facility. CGI has

11   used DNBSEQ products in the United States.

12          Induced Infringement by CGI

13          302.    CGI is liable for their induced infringement of the ’025 Patent pursuant to 35 U.S.C.
14   § 271(b). Specifically, CGI has and is actively, knowingly, and intentionally inducing infringement
15   of at least claim 1 of the ’025 Patent through a range of activities related to the DNBSEQ products
16   with standardMPS chemistry, among other infringing acts. CGI is responsible for substantial
17   marketing of BGI products, including DNBSEQ products, and is threatening to encourage and
18   support the sale of those products in the United States.
19          303.    CGI has induced infringement by controlling, alone or in concert with the other

20   Defendants, the design, manufacture, and supply of materials or apparatuses to be used with the

21   DNBSEQ systems with standardMPS chemistry, including for example the MGISP-960, with the

22   knowledge and specific intent that users, including other Defendants, will use these products to

23   infringe by using the patented nucleotides of the ’025 Patent.

24          304.    CGI has induced infringement by controlling, with the other Defendants, the design,

25   manufacture, and supply of various DNBSEQ reagent kits (which use specialized labeled

26   nucleotides), with the knowledge and specific intent that users, including other Defendants, will use

27   these products to infringe by using the patented nucleotides of the ’025 Patent.

28


     COMPLAINT FOR PATENT INFRINGEMENT               84                                   Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 85 of 89




 1          305.   CGI has induced infringement by disseminating promotional and marketing

 2   materials relating to the DNBSEQ systems with standardMPS chemistry with the knowledge and

 3   specific intent that users, including other Defendants, will use DNBSEQ systems to infringe by

 4   using the patented nucleotides of the ’025 Patent.

 5          306.   CGI has induced infringement by creating distribution channels for the

 6   aforementioned DNBSEQ systems, materials and apparatuses for use with the DNBSEQ systems

 7   with standardMPS chemistry, and the associated reagent kits, with the knowledge and specific intent

 8   that users, including other Defendants, will use these products to infringe by using the patented

 9   nucleotides of the ’025 Patent.

10          307.   CGI has induced infringement by distributing other instructional materials, product

11   manuals, technical materials, and bioinformatics software platforms with the knowledge and the

12   specific intent to encourage and facilitate the infringing use of their DNBSEQ products with

13   standardMPS chemistry. These materials direct users, including other Defendants, to use DNBSEQ

14   products in an infringing manner. For example, the DNBSEQ reagent kit manuals state that the kits

15   are for preparation of DNA sequencing using DNBSEQ systems, which are sold with pre-

16   programmed software protocols that control operation of DNBSEQ sequencers so that each use of

17   the DNBSEQ sequencer infringes. By providing reagent kits and directing users to purchase these

18   reagent kits for use on DNBSEQ systems, CGI induces infringement.

19          308.   Further, CGI induces the infringement of other Defendants by participating in,

20   supporting, and encouraging their use of the DNBSEQ products with standardMPS chemistry at the

21   San Jose facility and elsewhere in the United States.

22          309.   CGI acted with knowledge that the induced acts constitute infringement. CGI acted

23   with knowledge of or willful blindness with regards to users’ underlying infringement.

24          Contributory Infringement by CGI

25          310.   CGI is liable for contributory infringement of the ’025 Patent pursuant to 35 U.S.C.

26   § 271(c). Specifically, CGI has and is contributing to infringement of the ’025 Patent by, without

27   authority, supplying within the United States, materials and apparatuses for practicing the claimed

28


     COMPLAINT FOR PATENT INFRINGEMENT               85                                  Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 86 of 89




 1   invention of the ’025 Patent, including at least DNBSEQ systems, the DNBSEQ Sample Preparation

 2   Systems, and the associated reagent kits (which use specialized labeled nucleotides). These products

 3   constitute a material part of the claimed invention of the ’025 Patent.

 4          311.    CGI knows that DNBSEQ systems, materials and apparatuses designed for use with

 5   DNBSEQ systems, and the DNBSEQ reagent kits with standardMPS chemistry, constitute material

 6   parts of the inventions of the ’025 Patent and that they are not a staple article or commodity of

 7   commerce suitable for substantial non-infringing use. As documented above, DNBSEQ systems are

 8   specialized sequencing instruments that carry out a specific method for sequencing DNA using

 9   specific labeled nucleotides. As such, neither DNBSEQ systems, the materials or apparatuses

10   specifically designed for use with DNBSEQ systems, nor the DNBSEQ reagent kits are a staple

11   article of commerce suitable for substantial non-infringing use. CGI knows that DNBSEQ systems,

12   the materials or apparatuses specifically designed for use with DNBSEQ systems, and the DNBSEQ

13   reagents kits with standardMPS chemistry are not staple articles or commodities of commerce

14   suitable for substantial non-infringing use because these products have no use apart from infringing

15   the ’025 Patent. CGI knows that the use of its products by other Defendants and third parties

16   infringes the ’025 Patent and supplies them anyway.

17          Infringement Under 271(f) By CGI

18          312.    On information and belief, CGI has supplied in or from the United States DNBSEQ
19   products and/or components thereof, which comprise all or a substantial portion of the components

20   of the claims of the ’025 Patent, where such components are uncombined in whole or in part, in

21   such manner as to actively induce the combination of such components outside of the United States

22   in a manner that would infringe the patent if such combination occurred within the United States,

23   in violation of 35 USC § 271(f)(1). Alternatively, on information and belief, CGI has supplied in or

24   from the United States components of DNBSEQ products, which products are especially made or

25   especially adapted for use in practicing the claims of the ’025 Patent and are not staple articles or

26   commodities of commerce suitable for substantial noninfringing use, knowing that such component

27   is so made or adapted and intending that such component will be combined outside of the United

28


     COMPLAINT FOR PATENT INFRINGEMENT               86                                    Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 87 of 89




 1   States in a manner that would infringe the patent if such combination occurred within the United

 2   States, in violation of 35 USC § 271(f)(2).

 3            Willful Infringement By CGI

 4            313.   As set forth throughout this Complaint, CGI has acted willfully and egregiously in

 5   performing the acts of infringement and threatening to perform the acts of infringement identified

 6   in this Complaint. CGI’s infringement of the ’025 Patent has been and is deliberate and willful and

 7   constitutes egregious misconduct. On information and belief, CGI, with the other Defendants,

 8   monitors Illumina’s patents, including the enforcement of related patents against Defendants and

 9   others, in both the U.S. and abroad, and is or should be aware of the ’025 Patent since at least

10   January 5, 2017, when the patent application first published. Alternatively, CGI was or should have

11   been aware of the ’025 Patent at least by October 5, 2017, when CGI filed an IPR against the related

12   ’537 Patent, or at the very least by July 1, 2019, when Illumina served them with the complaint

13   alleging infringement of the ’537 Patent. Despite this, CGI continues to perform the acts of

14   infringement and threatens to perform the acts of infringement identified in this Complaint. In

15   performing the acts of infringement and threatening to perform the acts of infringement identified

16   in this Complaint, CGI has been willfully blind to its ongoing infringement.

17            314.   CGI’s infringement of the ’025 Patent has injured Illumina in its business and

18   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

19   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

20   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

21            315.   CGI’s infringement of the ’025 Patent has caused irreparable harm to Illumina and

22   will continue to cause such harm unless and until their infringing activities are enjoined by this

23   Court.

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT              87                                    Case No. 20cv1465
           Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 88 of 89




 1                                         PRAYER FOR RELIEF
 2   WHEREFORE, Illumina prays for relief as follows:

 3          A.       Judgment that Defendants have infringed one or more claims of the ’973, ’444 and

 4   ’025 Patents;

 5          B.       An order preliminarily and permanently enjoining Defendants and their officers,

 6   directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all

 7   others acting in active concert therewith from further infringement of the ’973, ’444 and ’025

 8   Patents;

 9          C.       An award of damages pursuant to 35 U.S.C. § 284;

10          D.       A declaration that Defendants’ infringement of the patents in-suit has been willful

11   and deliberate, and an increase to the award of damages of three times the amount found or

12   assessed by the Court, in accordance with 35 U.S.C. § 284;

13          E.       An order for an accounting of damages from Defendants’ infringement;

14          F.       An award to Illumina of their costs and reasonable expenses to the fullest extent

15   permitted by law;

16          G.       A declaration that this case is exceptional pursuant to 35 U.S.C. § 285, and an

17   award of attorneys’ fees and costs; and

18          H.       An award of such other and further relief as the Court may deem just and proper.

19                                     DEMAND FOR JURY TRIAL
20   Pursuant to Federal Rule of Civil Procedure 38(b) and Civil Local Rule 3-6(a), Illumina hereby

21   demands a trial by jury on all issues so triable.

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                   88                                  Case No. 20cv1465
          Case 3:20-cv-01465 Document 1 Filed 02/27/20 Page 89 of 89




 1    Dated: February 27, 2020                 Respectfully Submitted,

 2
                                                 /s/ Edward R, Reines
 3
                                               EDWARD R. REINES (Bar No. 135960)
 4                                             DEREK C. WALTER (Bar No. 246322)
                                               CHRISTOPHER S. LAVIN (Bar No. 301702)
 5                                             WEIL, GOTSHAL & MANGES LLP
                                               Silicon Valley Office
 6                                             201 Redwood Shores Parkway
                                               Redwood Shores, CA 94065
 7
                                               Telephone: (650) 802-3000
 8                                             Facsimile: (650) 802-3100
                                               edward.reines@weil.com
 9                                             derek.walter@weil.com
                                               christopher.lavin@weil.com
10

11                                             Attorneys for Plaintiffs
                                               ILLUMINA, INC. and ILLUMINA
12                                             CAMBRIDGE LTD.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT    89                             Case No. 20cv1465
